Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page1lof145 PagelID6

ELECTRONICALLY FILED
2019 Mar 06 9:55 AM :
CLERK OF COURT :

IN THE CIRCLAT COURT OF SHELBY COUNTY, TENNESSEE
FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS

 

MARGIE CHILDERS and LARRY CHILDERS,

 

 

Plaintiffs,
ve Docket No.: i
JURY DEMANDED :
BASS PRO OUTDOOR WORLD, LLC d/b/a
UNCLE BUCK’S FISH BOWL AND GRILL,
Defendaut.
COMPLAINT FOR DAMAGES

 

COME NOW the Plaintiffs, Margie Childers and Larry Childers, by and through
undersigned counsel and hereby file this Complaint for Damages against the Defendant, Bass Pro
Outdoor World, LLC d/b/a Uncle Buck's Fish Bowl and Grill, and would show the Court as
follows:

PARTYTES
L. Plaintiff, Margie Childers (hereafter “Mrs. Childers”) is an adult resident of Hernando,
Desote County, Mississippi.
2. Plaintit Larry Childers (hereafter “Mr. Childers”) is an adult resident of Hernando,
Desoto County, Mississippi.
3. Upon information and belief, Defendant, Bass Pro Outdoor World, LLC d/b/a Uncle
Buck’s Fish Bow] and Grill, is a Missouri for-profit corporation licensed to do business in

Tennessee with its principal address located at Tax and License Div., 2500 E. Kearney Street,
Case 2:19-cv-02806-JTF-tmp Document1-2 Filed 11/21/19 Page2of145 PagelD 7

 

Springfield, Missouri 65898-0001 and can be served with process through its registered agent C

T Corporation System, 300 Montvue Road, Knoxville, Tennessee 37919-5546,

 

JURISDICTION ANB VENUE
4, Venue is properly situated in Shelby County pursuant fo TENN CODE ANN 20-4-101 ag the
injuries sustained by Plaintiff occurred in Shelby County, Tennessee,
5, This Court has jurisdiction pursuant to Tenn. Code Arm. 16-1-101.
6, This Court has subject matier jurisdiction over the causes of action pled herein.
9 Adi events which fonn the basis of this Complaint for Damages are based in tort and
occurred in Memphis, Shelby County, Tennessee.
8, Defendant, Bass Pro Outdoor World, LLC d/b/a Uncle Buck’s Fish Bowl and Grill was
properly served with process.

PACTS

9. At all times pertinent to this Complaint, Defendant owned, operated and/or controlled a
business called Uncle Buck’s Fish Bowl and Gnll which is located at 1 Bass Pro Drive,
Memphis, Tennessee 38105,
10. On or about Getober 14, 2018, Plaintiff, Margie Chiklers, was on the premises of Uncle
Buck’s Fish Bowl and Grill.
li. Mrs. Childers was walking inside Uncle Buck's Fish Bowl and Grill when suddenly, and

without warning, she slipped and feli on a liquid substance on the floor of the premises.
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 3of145 PagelD 8

12. Upon information and belief, Defendant owned, operated and/or controlled the Uncle
Buck’s Fish Bowl and Grill premises which was in a dangerous and defective state at the tune of

Mrs. Childers’ fall due to the presence of ike liquid substance.

 

13. There were no warning signs or amy other indication near the liquid substance to warn
customers of the dangerous condition.

14. Defendant knew or should have known of the dangerous condition of the premises which
caused Mrs. Childers to fall and sustain injuries.

15, Asa direct and proximate resalt of the Defendant’s negligence, Mrs. Chillers sustained
multiple serious, severe and permanent injuries.

CAUSE OF ACTION
NEGLIGENCE

16. ‘Plaintiffs reincorporate paragraphs 1-15 as though set forth verbatin.

17. The Defendant, by and through the actions and/or inactions of its employees and/or
agents, was negligent in its failore to adequately maintain the premises in the area in which Mrs.
Childers fell,

18. The Defendant, by and through the actions and/or inactions of its employees and/or
agents, was negligent in its failure to warn Mrs. Childers of the possibility of injury while on the
Defendant's premises.

19. The Defendant, by and through the actions and/or inactions of its employees and/or
agents, was neglipent in its failure to conduct a reasonable inspection of the premises, including
the area where the liquid was located and the surrounding areas, and for tailing to adhere to
policy/procedure or failing to institute an appropriate policy/procedure to mamitain the premises

in a safe manner.
Case 2:19-cv-02806-JTF-tmp Document1-2 Filed 11/21/19 Page 4of145 PagelD9

20. The Defendant, by and through the actions and/or inactions of its cmployees and/or
agents, was negligent in failing to maintain a safe environment for Mrs. Childers and other
guests while inside the Uncle Buck’s Fish Bowl and Grill,

FL, The Defendant knew or m the exercise of reasonable cate should have known of the

 

presence of the dangerous condition, or, Defendant created the condition either through the acts
of its employees, in its negligent maintenance of its premises, or its negligent method of
operation and Defendant should have corrected ihe condition or warned Mrs. Childers of its
existence yet failed to do so.
22.  Upan information and belief, the Defendant had actual and/or consiructive notice of the
dangerous and defective condition that caused Mrs. Childers to fall and sustain injuries yet failed
to remedy the condition.

DAMAGES
23. Plaintiffs reincorporate paragraphs 1-22 as though set forih verbatim.
24. Asa direct and proximate result of the Defendant's negligence, Mrs. Childers suffered
serious and severe personal injuries which were caused, precipitated and/or aggravaied by the
wrongs complained of hereia.
25. Asa direct and proximate result of the Defendant's negligence, Mrs. Childers suffered
severe injuries that required medical attention and may continue te require medical treatment in
the future.
26. Asadirect and proximate result of the Defendant's negligence, Mrs. Childers has
incurred, and may imcur, large medical expenses, both past and future.
27. Asa direct and proximate result of Defendant’s negligence, Mrs. Childers experienced

physical pain and mental suffering, both past and future.
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page5of145 PagelD 10

ReudyMbkeas die cc cee

28. Asa direct and proximate result of the Defendant's negligence, Mrs. Childers suffered
the loss of the enjayment of life, both past and future.

29. Asa direct and proximate result of the Defendant's negligence, Mrs. Childers suffered

 

injuries both temporary and permanent in nature.

 

30. Asa direct and proximate resuit of the Defendant’s negligence, Mrs. Childers
experienced severe pain and suffering, as weil as emotional trauma and mental anguish, both past
and future. |

31. As adirect and proximate result of the Defendant's negligence, Mrs, Childers

experienced loss of earnings and loss of earning capacity, both past and future.

LOSS OF CONSORTIUM AND
SPOUSAL SERVICES

32. Asa ditect and proximate resuli ef one or mere of the above acts of negligence, violation
of state statutes and ordinances, Mr. Childers has suffered the following as a direct and
proximate result of the negligence of Defendant:

a} Loss of Consortium;

Db) Loss of Services;

c} Loss of Companionship; and

d} Such other further and general relief to which he may be entitled under the law

and evidence presented.

RELIEF SOUGHT
WHEREFORE PREMISES CONSIDERED, Plaintiffs, Margie Childers and Larry Childers,

respectfully prays:
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 6of145 PagelD 11

1. That Plaintiffs be awarded the present cash value of any medical care and treatment that
Mrs, Childers has undergone, or will have to undergo;

2, That Plaintiffs be awarded special damages for medical, hospital and doctors expenses

 

incurred, according to proof;
3. That Plaintiffs be awarded compensatory damages in an amount to be determined by 4 :
jury;

4, That Plaintiffs be awarded post-judgment interest as allowed by law;

5. That a jury be empaneled to try the issues when joined; and
&. Such further relief as the Court may deem just and equitable.
Respectfully submitted,

MORGAN & MORGAN « MEMPHIS, LUC

 

Attorney for Plaintiffs

One Commerce Square, 26th Floor
Memphis, Tennessee 38103
Phone: (901) 333-1895

Fax: (901)524-1784
bspicer(aiiorihepeopis.cam
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 7of145 PagelD 12

ELECTRONICALLY FILED
EDE CS RG

{CIRCUTTICHANCERY) COURT OF TENNESSEE GALEN KMED

 

 

 

 

 

 

 

 

 

 

149 ADAMS AVENUE, MEMPHIS, TENNESSEE 38103 a F COUR
FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS
SUMMONS IN CIVIL ACTION
WSU
Docket No. CT-0962-19, Div. I iverca Ad Damnurn $
MARGIE CHILDERS and LARRY BASS PRO OUTDOOR WORLD, LLC
CHILDERS d/b/a UNCLE BUCK'S FISHBOWL
AND GRILL
vs
Plaintifi(s) Defendant(s)
TO: (Name and Address of Defandant (One defendant per aummons)) Method of Service:

  

 
   
 

BASS PRO OUTDOOR WORLD, LLC Shelby County Sherif
Cr eagnits Registered Agent mmissioner of Insurance (3)
300 MONTVUE ROAD ecrotary of State ($)

Other TN County Sheriff (3)
Private Process Server

Other
($) Attach Requirad Fees

You are hereby summonad and required to defend a civil action by filing your answer with the Clerk of the Court and

KNOXVILLE, TN 37919-5546

 

 

 

 

serving a copy of your answerto tha Complaint on Bradford J. Spicer, Morgan & Morgan - MEM Plaintiff's
attomey, whose addressis ONe Commerce Square, Suite 2600, Memphis, TN 38103

telephone (997) 217-7000 within THIRTY (30) DAYS after this summons has been served upon you, not including the day
of service. If you fail te do so, a judgment by default may be taken against you for the relief demanded in the Compiaint.

TEMIIKA D. GIPSON, Clerk / DONNA RUSSELL, Clerk and Master

TESTED. AND ISSUED By bc.

TO THE DEFENDANT:

NOTICE: Pursuant to Chapter 919 of the Pubilc Acts of 1980, you are hereby given the following notice:

Tennessee law provides sten thausand dollar {$10,000} personal property exemption from execution or seizure to satisfy ajudgmant. Ifa judgment
should be entered against you in this action and yau wish fo claim property as exampt, you must file a written list, under oath, ofthe tems you wish
to dam as exempt with the Clerk af the Court. The list may be filed at any time and may be changed by you thereafter as necessary; however, unless
it ls fited before the judgment becomes final, it will not be effective as to any execution orgamishment issued prior to the filing of the list. Certain
liems ave automaticaly sxempt by law and do not need fo be fisted. Those incuda items of necessary wearing apparel (clothing) for yourself and
your family and trunks or other receptacles nacassary to contain such apparel, family portraits, the family Bible and school books. Should any of these

itams De seized, you would have the right to recover them. if'you do not understand your exemption sight or now to exercise it, you may wish to seek
the counset ofa lawyer.

FOR AMERIGANS WITH DISABILITIES ACT (ADA) ASSISTANCE ONLY, CALL (901) 222-2341

|, TEMHKA D. GIPSON / DONNA RUSSELL, Clerk of the Court, Shelby County, Tennessee, certify this to be.a true and accurate copy asfited this
20

 

TEMIIKA D. GIPSON , Clerk / DONNA RUSSELL, Clerk and Master By: DL.

 

 
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 8of145 PagelD 13

ORIGINAL

 

RETURN OF SERVICE OF SUMMONS
1 HEREBY CERTIFY THAT 1 HAVE SERVEO THE WITHIN SUMMONS:

By delivering on the 7th day of March ,20_19 at 12:20 _P. M. acopy of the summons

and a copy of the Complaint to the following Defendant Bass Pro Outdoor World, LLC c/o CT Corporation System,
. Registered Agent
jat 300 Montvue Road, Knoxville, TN 37919

 

 

Samantha Sutton, Service of Process Specialist By; Le Lele.
Signature of person accepting service Sheriff or othepGuthorized person to serve process
Barry A. Kaley Process Server

Brushy Valley Process Service
PO Box 58

Clinton TN 37717

 

 

 

URN OF NON-SERVICE OF SUM
j| HEREBY CERTIFY THAT 1 HAVE NOT SERVED THE WITHIN SUMMONS:

 

 

 

To the named Defendant
because 1s (ere) not to be found in this County after diligent saarch and inquiry for the following
reason(s}:

This day of ,20

 

 

By

 

 

Sheriff or other authorized person to serve process

 
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page9of145 PagelD 14

 

The Shelby County, Tennessee Circuit Court

   

Case Style: MARGIE CHILDERS VS BASS PRO
Case Number: CT-0962-19
Type: SUMMONS ISSD TO MISC

OF.

Sharon Smith, DC

Electronically signed on 03/06/2019 11:04:20 AM
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 10o0f145 PagelD 15

OeCINAL
AFFIDAVIT OF SERVICE

State of Tennessee County of Sheiby

Circuit Court
Case Number: CT-0962-19

Plaintiff:
Margie Childers and Larry Childers

VS.

Defendant:
Bass Pro Outdoor World, LLC d/b/a Uncle Buck's Fish Bow! and Grill

For.

Bradford J. Spicer

Morgan & Morgan - Memphis
1 Commerce Square Ste 2600
Memphis, TN 38103

Received by Brushy Valley Process Service to be served on Bass Pro Outdoor World, LLC c/o CT Corporation System,
Registered Agent, 300 Montvue Road, Knoxville, TN 37919.

|, Barry A. Kaley, being duly swom, depose and say that on the 7th day of March, 2019 at 12:20 pm, I:

served a REGISTERED AGENT by delivering a true copy of the Summons in Civil Action; Complaint for Damages;
and Plaintiffs' First Set of Interrogatories and Request for Production of Documents Propounding upon
Defendant Bass Pro Outdoor World, LLC d/b/a Uncle Buck's Fish Bowi and Grill with the date and time of service
endorsed thereon by me, to: Samantha Sutton as Service of Process Specialist at the address of: 300 Montvue Road,
Knoxville, TN 37919 on behalf of Bass Pro Outdoor World, LLC and informed said person of the contents therein, in
compliance with state statutes.

Description of Person Served: Age: 28, Sex: F, Race/Skin Color: White, Height: 5'4", Weight: 120, Hair: Brown, Glasses: N
| certify that | am over the age of 18, have no interest in the above civil action, and am a Professional Process Server, in

good standing, in the judicial circuit in which the process was served. (Authorized per Tennessee Rules of Civil Procedure
Rule 4.01(2); TGA i16+44201(b))
N

« é
Se MEO,
Skrgwt

Subscribed and mm tg before me on the [ f
day of Och Zo/4 _ vy the affiant
who is personally known to me or presented
identification in the form of TN DL # 059575350.

€

NOTARY PUBLIC
Commission expires: 9-2-6 -29),7

Barry A. Kaley
Process Server

F (logy ela

Brushy Valley Process Service
PO Box 58

Clinton, TN 37717-0058

(865) 388-2375

Our Job Serial Number: KXP-2018000130
Ref: TN8814848

Copyright & 1992-2019 Database Servicss, Inc. - Process Server's Toolbox V7.2e

 

Se RIE Eee ide SPRY Sebi ee siege dee
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 11of145 PagelD 16

ELECTRONICALLY FILED
2019 Mar G6 9:55 AM
CLERK OF COURT

 

IN THE CERCUIT COURT OF SHELBY COUNTY, TENNESSEE
FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS

 

MARGIE CHILDERS and LARRY CHILDERS,

Plaintiffs,

 

¥. Docket No.:
JURY DEMANDED

BASS PRO OUTDOOR WORLD, LLC d/b/a
UNCLE BUCK’S FISH BOWL AND GRILL,

Defendant.

 

PLAINTIFES’ FIRST SET OF INTERROGATORIES AND REQUEST FOR
PRODUCTION OF DOCUMENTS PROPOUNDED UPON DEFENDANT BASS PRO
OUTDOOR WORLD, LLC d/b/a UNCLE BUCK’S FISH BOWL AND GRILL

 

COME NOW the Plaintiffs, Margie Childers and Larry Childers, by and through
undersigned counsel, pursuant to Rules 33 and 34 of Tennessee Rules of Civil Procedure, and
ptopound the following Interrogatories and Request for Production of Documents upon the
Defendant, Bass Pro Outdoor World, LLC d/b/a Uncle Buck’s Fish Bow] and Grill, to be
answered fully, under oath, at the offices of Morgan & Morgan, LLC, One Commerce Square,
Ste. 2600, Memphis, Tennessee, in accordance with the Tennessee Rules of Civil Procedure.

INSTRUCTIONS AND DEFINITIONS

{a) These Interrogatories and Requests for Production of Documents are continuing m

character so as to require you to file supplementary answers if you obtain further or different

information before trial.

(b} ‘In answering these interrogatories you shall furnish all such information as is
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 12o0f145 PagelD 17

available or known to you and all agents, employees, representatives, including attorneys. Should
you claim privilege, set forth in detail in your answers hereto the grounds for such claim, and the

general nature of the information as to which you claim a privilege.

 

(c) “Person” means and includes a natural person, partnership, firm, or corporation or

=

any other kind of business or legal entity, including any governmental entity, its agents or
employees. Where name and identity of a person is required, please state full name, home address
and also business address, if known.

(¢d) The pronouns “you” and “your” refer to the party to whom the Interrogatories and
Requests for Production of Documents are addressed and all representatives of same, inchiding, but
not limited to, all agents, employees, investigators, and any others who directly or indirectly
represent, in any manner, the defendant.

(e) “Describe” means comprehensive, full, fair, frank, complete, accurate, and detailed
descriptions of the person, event, place, or document referenced.

{f) “Identify” when referring to an individual, corporation, or other entity shall mean to
set forth the name and telephone number, and if a corporation or other entity, its principle place of
business, or if an individual, the present or last known home address, his or her job title or titles, by
whom employed and address of the place of employment.

(¢)  “Document(s)” means: all manner of written, typewritten, printed or recorded
material whatsoever, including any graphic, mechanic or oral records or recordings of any kind,
correspondence, letters, telegrams, memoranda, records of mectings or conference, contracts,
agreements, reports, checks, statements, receipts, returns, summaries, tickets, drafts, interoffice and
intraoffice communications, offers, notations of conversations, records of telephone calls or

meetings, printed matter, computer print-outs, teletypes, fax, imvoices, pictures, blueprints,
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 130f145 PagelD 18

schematics, tape records, transcriptions of records, video recordings, logbooks, business records and
all drafts, alterations, modifications, changes and amendments of any of the foregoing, of which you
have knowledge or which are now or were formerly in your actual or constructive possession,
custody or control,

(h) If you know that any document(s) faliing within the scope of these Interrogatories
and Requests for Production of Documents has been destroyed or fost, or is unavailable for any
treason, you are requested to produce a written list of any document(s) so unavailable, identifying
each document as follows: the request(s} the document pertains to; date, addressor’s or author's
name, title and address; addressee’s name, title and address, the name and address of every other
person to whom the document was sent ot shown; the subject matter of the document; the general
character of the document; as nearly as possible, the exact content of the document; and the reason
for its destruction or unavailability,

(i} “Subject incident” refers to the incident or incidents taking place on October 14,

2018, as set forth in Plaintiff's Complaint filed in connection hereto.
INTERROGATORIES

INTERROGATORY NO. 1: Please identify the person or persons responding to these
Interragatories on behalf of the Defendant, and identify cach person who has provided
information in connection with these Interrogatories,

ANSWER:

INTERROGATORY NO. 2: Please identify the party who was responsible for maintenance

and/or care of the location where this incident occurred on the date of the occurrence.

ANSWER:

gant es
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 14o0f145 PagelD 19

 

INTERROGATORY NO. 3: Please identify any person not already named as a party to this
lawsuit whom you contend caused or contributed to the occurrence complained of, including any

architeci, engineer, designer, contractor, subcontractor or others.

 

ANSWER:

=

INTERROGATORY NO. 4: Please identify each person with whom you are aware that
witnessed the incident or the events occurring immediately before or after the incident; and/or
who heard any statements made about the incident by any individual at the scene.

ANSWER:

INTERROGATORY NO. 5: Identify each employee or agent with personal knowledge of the
incident and for each such person; identify his or her job title and job or function which was
being performed by that individual at the time of the incident.

ANSWER:

INTERROGATORY NO. 6: Identify each person and/or employee interviewed concerning, the
incident, and for each such person, please state the date of the interview and the substance of the
interview. If the interview was recorded and/or transcribed, a reproduction of the recording
and/or transcript will suffice.

ANSWER:

INTERROGATORY NO, 7: Identify each and every written report made by any person or
entity concerning the incident.

ANSWER:

INTERROGATORY NO. 8: Please state, in your own words, what you believe happened

regarding the incident that is the subject of Plaintiffs’ Complaint and include in your Answer the
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 15o0f145 PagelD 20

basis upon which you have formed that belief, identifying each person who provided you with
information which enabled you to respond to this Interrogatory.

ANSWER:

 

INTERROGATORY NO. 9: Identify all persons whom you intend to call as expert witnesses at

the trial of this case, and for each such expert, identify:

a. The subject matter on which he or she is expected to testify;

b. The substance of the facts and opinions to which he ot she is expected to testify;

c. Asummary of the grounds for each opinion to which he or she will testify, and,

d. The basis upon which he or she qualifies as an expert on the subject matter to which he or

she is expected to testify.
ANSWER:
INTERROGATORY NO. 10: Please identify your correct legal entity stating the date on which
such entity was formed, the State of incorporation, the name(s) and address(es) of all officers,
directors, general pattners, limited partners and ali other parties with any interest in your
organization.
ANSWER:
INTERROGATORY NO. 8: Identify any previous or subsequent incident(s) of which you are
aware that occurred in substantially the same manner as the incident complained of in this
lawsuit, or which also occurred at the premises where this incident occurred within the last seven
(7) years.

ANSWER:
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 16o0f145 PagelD 21

INTERROGATORY NO. 12: Identify in detail any changes that have been made by you, or
anyone on your behalf, to the physical site in the area where the incident occurred since the
subject incident,

ANSWER:

INTERROGATORY NO. 13: Identify any procedures and policies which you followed, at and
before the time of the incident in question, concerning the inspection, maintenance, repair, and/or
cleaning of the area where Plaintiff Margie Childers’ injuries occurred.

ANSWER:

INTERROGATORY NO. 14: Identify any warmings, whether verbal or written (such as by a
sign, or otherwise) which were given to the Plaintiff, specifically, and/or to patrons or the public,
in genéral, before the incident concerning the conditions which caused or contributed to the
subject incident,

ANSWER:

INTERROGATORY NO. 15: Identify any admission(s) or declaration(s) against interest which
you contend was made by the Plaintiffs following the subject incident.

ANSWER:

INTERROGATORY NO. 16: Identify the date and time on which you were first notified of the
dangerous condition which ultimately caused Plaintiff Margie Childers’ fall, which is the subject
of this lawsuit, and identify the manner by which you became awate of this information.
ANSWER:

INTERROGATORY NO, 17: At the time of Plaintiff Margie Childers’ injury, do you contend
that any person or entity other than you was responsible for the maintenance, inspection and care

of the location where Plaintiffs allege the injury occurred and, if so, state each and every fact and

PHRgpert be
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 17o0f145 PagelD 22

writing on which you base the contention and identify each and every writing that supports the
contention?

ANSWER:

INTERROGATORY NO. 18: Describe in detail any conversations any representative has had
with the Plaintiffs prior to or following the subject incident.

ANSWER:

INTERROGATORY NO. 19: What efforts are you aware of that were made by the Defendant
to correct the conditions which may have caused the occurrence in question before the incident
in question?

ANSWER:

INTERROGATORY NO. 20: Piease describe what policies, procedures and training
procedures you are aware of, if any, that are followed in the course of training of your employees
with regard to customer reported incidents at this location, including but not limited to, any and
all written material, slides, photographs, films, videotapes, which Defendant utilizes in training
its employees,

ANSWER:

INTERROGATORY NO, 21: Please state the name and address for any employees and/or
agents who you understand were assigned to clean, inspect and/or maintain the location where
the subject incident occurred at any time on October 14, 2018 and for the one year period of time

prior to that date. Also, state if the employee(s).is still employed with your organization.

ANSWER:

Spee pe oe

SPRY BRET sreeesiiegeceeeyede oops

HEepeR pes
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 18o0f145 PagelD 23

INTERROGATORY NO, 22: Please state the name and address of all employees and/or
agents of the Defendant who were on duty on the date of the incident, October 14, 2018, and for

the one week periods of time immediately preceding and following this date.

 

 

ANSWER:

pep yEesT

INTERROGATORY NQ, 23: Please identify all repair records, maintenance records, work

 

orders, invoices or other documents pertaining to the maintenance, upkeep or inspection of the
location where the incident occurred for the five (5) year period of time preceding the date of this
incident (October 14, 2018) through the present.
ANSWER:
REQUESTS FOR PRODUCTION OF DOCUMENTS
REQUEST NO. 1: Please produce copies of all documents that you identified, reviewed or
relied upon in responding to the Interrogatories served herewith and copies of all documents
referenced in your response to the same.
RESPONSE:
REQUEST NO. 2: The most recent resume or curriculum vitae of each expert whom you expect
to call as an expert witness at trial, along with:
a. All written reports of each person whom you expect to call as an expert witness at
trial:
b. Ali documents upon which any expert witness you intend to call at trial relied to form
an opinion.
c. All notes, correspondence, bills, invoices, diagrams, photographs, x-rays or other
documents prepared or reviewed by each person whom you expect to call as an expert

witness at trial; and,
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 19o0f145 PagelD 24

Betaangyiticte t-

d. All invoices generated by expert witnesses generated for performing all expert
witness services te the defendant, including but not limited to, the fees for the medical
examination, the records review, the pretrial preparation, any telephone conference,

any trial testimony anticipated and any other fee paid by the defendants for expert

 

fees.
RESPONSE:
REQUEST NO. 3: All written, recorded, or signed statements of any party, including the
Plaintiff, Defendant, witnesses, investigators, or agent, representative or employee of the parties
concerning the subject matter of this action,
RESPONSE:
REQUEST NO, 4: All documents, including but not limited to, any photographs, videotapes or
audio tapes, x-rays, diagrams, medical records, surveys, drawings, or other praphic
representations of information that relate in any way to the incident or the injuries suffered by
Plaintiff(s) as a result of the incident, subject matter of this action, or the Plaintiffs.
RESPONSE:
REQUEST NO. 5: Any documents received pursuant to a subpoena request served by you.
RESPONSE:
REQUEST NO. 6: Any document prepared during the regular course of business as a result of
the incident complained of in the Plaintiffs’ Complaint.
RESPONSE:
REQUEST NO. 7: Copies of any treaties, standards in the industry, legal authority, rule, case,
statute, or code that will be relied upon in the defense of this case.

RESPONSE:
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 200f145 PagelD 25

Ee
&

REQUEST NO. 8: All maintenance records, logs, contracts, or other documents concerning the
location where Plaintiff Margie Childers was injured for the five (5) year period prior to this

occurrence, for the date of the occurrence, and for the time period following the occurrence to

the present.

 

RESPONSE: :
REQUEST NO..9: Copies of any reports of accidents or incidents reasonably similar to the
incident, as set forth in Plaintif? s Complaint, including but not limited to, incidents occurring in
a manner similar 10 Plaintiff Margie Childers’ incident at the location where this incident
occurred, for the five (5} year period prior to the date of this incident, for the date of this
incident, and for the time period following the occurrence up to the present.

RESPONSE:

REQUEST NO. 10: Copies of any and all reports and/or complaints made with regard to a
condition of the Defendant’s premises where this incident occurred for the five (5) year period
prior to the date of this incident and during the period subsequent to the date of this incident to
the present.

RESPONSE:

REQUEST NO. UL: Copies of any and all documents describing or referring to the system,
routine, policies, or procedures of inspecting and/or maintaining the area where the incident
occurred in effect on the date of this incident.

RESPONSE:

REQUEST NO. 12: Copies of any agreement between the named Defendant and any individual
or entity hired to assist with the maintenance or care of the location where the incident occurred

in effect on the date of this incident,

10
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 210f145 PagelD 26

RESPONSE:

REQUEST NO. 13: Copies of any and all documents referring to or describing any repairs,
replacements, maintenance, inspection, cleaning, or alteration to the location where this incident
occurred which were performed for the five (5) year period prior to Plaintiff Margie Childers’
incident up to and including the present.

RESPONSE;

REQUEST NO. 14: Copies of the personnel file for any employee/agent identified in your
response to Interrogatory No. 21 in your possession, custody or control,

RESPONSE:

REQUEST NO. 15: Copies of the personnel file for any employee/agent identified in your
response to Interrogatory No. 22 in your possession, custody or control.

RESPONSE:

REQUEST NO, 16: Copies of any policies, procedures, documents, materials or other items
identified in your response to Interrogatory No. 20 in your possession, custody or control.
RESPONSE:

REQUEST NO. 17: Copies of any documents, materials or other items identified in your
response to Interrogatory No. 23 in your possession, custody or control.

RESPONSE:

REQUEST NO. 18: Copics of any policies, procedures, documents, materials or other items
identified in your response to Interrogatory No. 13 in your possession, custody or control.
RESPONSE:

REQUEST NO. 19: Copies of any documents, materials or other items identified in your

response to Interrogatory No. 14 in your passession, custody ot control.

i

REEBBeta pa

“Pa We| aerate tte

aor pIprser
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 22 0f145 PagelD 27

RESPONSE:

Respectfully submitted,

MORGAN & MORGAN — MEMPHIS, LLC,

6)

Bradford J. Spicer (#30357)
Attorney for Plaintiffs

One Commerce Square, 26th Floor
Memphis, Tennessee 38103
Phone: (901) 333-1895

Fax: (901) 524-1784
bspicer(@forthepeople.com

tA

}
Bradford J, Spicer (730357)
Served with Complaint

 

12

 

 

sop eeeree repyspreessne ieee
andy

Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 23 0f 145 PagelD 28

IN THE CIRCUIT COURT OF SHELBY COUNTY, TENNESSEE
FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS™ ! |. E D

MARGIE CHILDERS and LARRY CHILDERS,
Plaintiffs,
vy.

BASS PRO GUTDOOR WORLD, LLC d/b/a
UNCLE BUCK’S FISH BOWL AND GRILL,

Defendant.

MAY 13 2049

CIRCUI
BY D.C.

Docket No. CT-0962-19, Div. 1

)
)
)
)
)
)
)
) JURY DEMANDED
)

)

)

 

NOTICE OF APPEARANCE

 

John E. Anderson, Sr. and Ariel M. Kelly of the law firm of Dickinson Wright PLLC, 424

Church Street, Suite 800, Nashville, Tennessee, 37219 hereby enter their appearance on behalf of

Defendant Bass Pro Outdoor World, LLC! and respectfully request service of pleadings, notices

and other documents filed or generated in connection with this action.

Respectfully submitted,

DICKINSON WRIGHT PLLC

Ah ae La

Johh E. Anderson, Sr., BPR #13698
Ariel M. Kelly, BPR #34340

424 Church Street, Suite 800
Nashville, TN 37219

Telephone: (615) 244-6538
Facsimile: (844) 670-6009

Email: JAnderson@dickinsonwright.com

Email: AKelly@dickinsonwright.com
Attorneys for Defendant Bass Pra

Outdoor Werld, LLC

 

1 “Bass Pro Outdoor World, LLC d/b/a Uncle Buck’s Fish Bowl and Grill” is not a “doing business as” entity of Bass

Pro Outdoor World, LLC.

 

 
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 240f145 PagelD 29

‘,
4

t
4

CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing was sent via the Court’s electronic filing system
or served by first-class mail, postage prepaid, on May 8, 2019 to:

Bradford J. Spicer

Morgan & Morgan — Memphis, LLC
One Commerce Square, 26th Floor :
Memphis, Tennessee 38103 =
bspicer@forthepeople,com 7
Counsel for Plaintiffs

 

ZL) 0-4 Laer

John E. Anderson, Sr.

 

NASHVILLE 37128-53 688602vI
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 250f145 PagelD 30

ELECTRONICALLY FILED
2019 Jun 27 11:42 AM
CLERK OF COURT

IN THE CIRCUIT COURT OF SHELBY COUNTY, TENNESSEE
FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS

 

MARGIE CHILDERS and LARRY CHILDERS,
Plaintiffs,

¥. Docket Ne.:
JURY DEMANDED

BASS PRO OUTDOOR WORLD, LLC d/b/a
UNCLE BUCK’S FISH BOWL AND GRILL,

Defendant.

 

AMENDED COMPLAINT FOR DAMAGES

 

COME NOW the Plaintiffs, Margie Childers and Larry Childers, by and through
undersigned counsel and hereby file this Amended Complaint for Damages against the
Defendant, Bass Pro Outdoor World, LLC d/b/a Uncle Buck’s Fish Bow! and Grill, and would
show the Court as follows:
ome PARTIES
L. Plaintiff, Margie Childers (hereafter “Mrs. Childers”) is an adult resident of Hernando,
Desoto County, Mississippi.

2. Plaintiff Larry Childers (hereafter “Mr, Childers”) ts an adult resident of Hernando,
Desoto County, Mississippi.
3. | Upon information and belief, Defendant, Bass Pro Outdoor World, LLC d/b/a Uncle

Buck’s Fish Bowl and Grill, is a Missouri for-profit corporation licensed to do business in

Tennessee with its principal address located at Tax and License Div., 2500 E. Kearney Street,

ene S iB MEd steeenqoeia nev gecoeteednees ca

BBs ue:
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 260f145 PagelD 31

Springfield, Missouri 65898-0001 and can be served with process through its registered agent C

_ T Corporation System, 300 Montvue Road, Knoxville, Tennessee 37919-5546.

 

JURISDICTION AND VENUE
4, Venue is properly situated in Shelby County pursuant to TENN CopE ANN 20-4-101 as the
injuries sustained by Plaintiff occurred in Shelby County, Tennessee.
5. This Court has jurisdiction pursuant to Tenn. Code Ann. 16-1-101.
6. This Court has subject matter jurisdiction over the causes of action pled herein.
7. All events which form the basis of this Complaint for Damages are based in tort and
occurred in Memphis, Shelby County, Tennessee.
8. Defendant, Bass Pro Outdoor World, LLC d/b/a Uncle Buck’s Fish Bowl and Grill was
properly served with process.

FACTS

9. At all times pertinent to this Complaint, Defendant owned, operated and/or controlled a
business called Uncle Buck’s Fish Bowl and Grill which is located at 1 Bass Pro Drive,
Memphis, Tennessee 38105.
10. Onor about October 14, 2018, Plaintiff, Margie Childers, was on the premises of Uncle
Buck’s Fish Bowl and Grill.
11. Mrs. Childers was walking inside Uncle Buck’s Fish Bowl and Grill when suddenly, and

without warning, she slipped and fell on a liquid substance on the floor of the premises.
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 27 0f145 PagelD 32

 

12, Upon information and belief, Defendant owned, operated and/or controlled the Uncle
Buck’s Fish Bow] and Grill premises which was in a dangerous and defective state at the time of

Mrs. Childers’ fail due to the presence of the liquid substance.

 

13. There were no warning signs or any other indication near the liquid substance to warn

z
¥

customers of the dangerous condition.

14. Defendant knew or should have known of the dangerous condition of the premises which
caused Mrs. Childers to fall and sustain injuries.

15. Asa ditect and proximate result of the Defendant’s negligence, Mrs. Childers sustained
multiple serious, severe and permanent injuries.

CAUSE OF ACTION
NEGLIGENCE

16. _‘ Plaintiffs reincorporate paragraphs 1-15 as though set fosth verbatim.

17. The Defendant, by and through the actions and/or inactions of its employees and/or
agents, was negligent in its failure to adequately maintain the premises in the area in which Mrs.
Childers fell.

18. The Defendant, by and through the actions and/or inactions of its employees and/or
agents, was negligent in its failure to warn Mrs. Childets of the possibility of injury while on the
Defendant’s premises.

19. The Defendant, by and through the actions and/or inactions of its employees and/or
agenis, was negligent in its failure to conduct a reasonable inspection of the premises, including
the area where the liquid was located and the sutrounding areas, and for failing to adhere to
policy/procedure or failing to institute an appropriate policy/procedure to maintain the premises

in a safe manner.
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 280f145 PagelD 33

 

20. The Defendant, by and through the actions and/or inactions of its employees and/or
agents, was negligent in failing to maintain a safe environment for Mrs. Childers and other

guests while inside the Uncle Buck’s Fish Bowl and Grill.

 

21. The Defendant knew or in the exercise of reasonable care should have known of the

&
«

presence of the dangerous condition, or, Defendant created the condition either through the acts
of its employees, in its negligent maintenance of its premises, or its negligent method of
operation and Defendant should have corrected the condition or warned Mrs. Childers of its
existence yet failed to do so.
22. Upon information and belief, the Defendant had actual and/or constructive notice of the
dangerous and defective condition that caused Mrs. Childers to fall and sustain injuries yet failed
to remedy the condition.

DAMAGES
23. Plaintiffs reincorporate paragraphs 1-22 as though set forth verbatim.
24. Asa direct and proximate result of the Defendant’s negligence, Mrs. Childers suffered
serious and severe personal injuries which were caused, precipitated and/or aggravated by the
wrongs complained of herein. |
25. Asa direct and proximate result of the Defendant’s negligence, Mrs. Childers suffered
severe injuries that required medical attention and may continne to require medical treatment in
the future.
26. Asa direct and proximate result of the Defendant's negligence, Mrs, Childers has
incurred, and may incur, large medical expenses, both past and future.
27.  Asadirect and proximate result of Defendant’s negligence, Mrs. Childers experienced

physical pain and mental suffering, both past and future.
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 29 0f145 PagelD 34

28. Asadirect and proximate result of the Defendant’s negligence, Mrs. Childers suffered
the loss of the enjoyment of life, both past and future.

29. Asa direct and proximate result of the Defendant’s negligence, Mrs. Childers suffered

 

injuries both temporary and permanent in nature.

=
&

30. Asa direct and proximate result of the Defendant’s negligence, Mrs. Childers
experienced severe pain and suffering, as well as emotional trauma and mental anguish, both past
and future.

31. Asadirect and proximate result of the Defendant’s negligence, Mrs. Childers

experienced loss of earnings and loss of earning capacity, both past and future.

LOSS OF CONSORTIUM AND
SPOUSAL SERVICES

32. Asa direct and proximate result of one or more of the above acts of negligence, violation
of state statutes and ordinances, Mr. Childers has suffered the following as a direct and
proximate result of the negligence of Defendant: |

a) Loss of Consortium;

b} Loss of Services;

c) Loss of Companionship; and

dl} Such other further and general relief to which he may be entitled under the law

and evidence presented.

RELIEF SOUGHT
WHEREFORE PREMISES CONSIDERED, Plaintiffs, Margie Childers and Latry Childers,

respectfully prays:
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 300f145 PagelD 35

 

1. That Plaintiffs be awarded the present cash value of any medical care and treatment that
Mrs. Childers has undergone, or will have to undergo;
2. That Plaintiffs be awarded special damages for medical, hospital and doctors expenses

incurred, according to proof;

 

3. That Plaintiffs be awarded compensatory damages in an amount to be determined by a i
jury;
4. That Plaintiff, Margie Childers, be awarded an amount of compensatory damages in the

amount of Two Hundred Fifty Thousand Dollars ($250,000.00),
5. That Plaintiff, Larry Childers, be awarded an amount of compensatory damages in the

amount of Twenty Five Thousand Dollars ($25,000.00);

6. That Plaintiffs be awarded post-judgment interest as allowed by law;

7. That a jury be empaneled to try the issues when joined; and

8. Such further relief as the Court may deem just and equitable.
Respectfully submitted,

MORGAN & MORGAN - MEMPHIS, LLC

   

   

Bradford $-Spice¥(#30357)
Attorney for Plaintiffs

One Commerce Square, 26th Floor
Memphis, Tennessee 38103
Phone; (901) 333-1895

Fax: (901) 524-1784
bspicer(@forthepeople.com

  

 
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 310f145 PagelD 36

CERTIFICATE OF SERVICE

I, the undersigned attorney, do hereby certify that a true and exact copy of the foregoing
instrament has been served on the following interested parties, via U.S. Mail, postage pre-paid,
on this the 24 dayof_Juse — , 2019.

John £. Anderson, Sr.

424 Church Street, Suite 800
Nashville, TN 37219
Telephone: (615} 244-6538
Fax: (615) 670-6009

E-mail: janderson(@dickinsonwright.com

 

Bradford J. Spitér, Esq.

cH aitdotuaisbestuisessatanie
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 320f145 PagelD 37

ELECTRONICALLY FILED

047A Of a8- ht
I be Tee Tae

CLERK OF COURT

IN THE CIRCUIT COURT OF SHELBY COUNTY, TENNESSEE
FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS

MARGIE CHILDERS and LARRY CHILDERS,
Plaintiffs,

)
)
)
)
v. } Docket No. CT-0962-19, Div. 1
} 12 PERSON JURY DEMAND
BASS PRO OUTDOOR WORLD, LLC d/b/a)
)
)
)
)

UNCLE BUCK’S FISH BOWL AND GRILL,

Defendant.

 

DEFENDANT BASS PRO OUTDOOR WORLD, LLC D/B/A UNCLE BUCK’S FISH
BOWL AND GRILL’S FIRST SET OF INTERROGATORIES AND REQUESTS FOR
PRODUCTION OF DOCUMENTS TO PLAINTIFF LARRY CHILDERS

 

Pursuant to Rules 26, 33 and 34 of the Tennessee Rules of Civil Procedure and
the Local Rules of Practice for Shelby County, Defendant serves the following
Interrogatories and Requests for Production of Documents on the Plaintiff, Larry Childers.

Under Rule 26, answers are to be made and seasonably supplemented on the
basis of all information in possession of the party and the party's attorneys, unless
privileged.

Rule 33.01 requires that:

(a) Answers or objections to these Interrogatories be served within thirty (30)
days of service thereof,

(b} All questions be answered separately and fully, in writing and under oath,
unless objected to;

(c) Answers be signed by the party making them; and

 
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 330f145 PagelD 38

 

z

(d) Objections be signed by the attorney making them, and that reasons be

stated for any objections.

 

Rule 34.02 requires that:

(a) Responses to the Requests for Production be served within thirty (30) days
of service thereof; and

(b) Reasons for objections shall be stated.

GLOSSARY

In the interest of clarity, Defendant hereby submits the following glossary of certain
words and phrases utilized in these Interrogatories:

"Identify" -- When the identity of any person is requested in these Interrogatories,
the information sought is:

1. if the person is a natural person: state the name, residential address,
business address, residential phone number, business phone number, place of
employment, employment title or position, name of employer and if employer has several
offices, the address of the office at which the person is currently employed. Also, if at the
time of the action or omission referred to in these Interrogatories the person's employment
or position differed from that which is current, so sfate, furnishing the appropriate
information relative to employment, as above-described, at the time of the subject
accident or omission.

2. If the person is not a natural person: state the type of entity and furnish the
business address, telephone number and name of the managing agent of the entity, and,
in the event the response to these Interrogatories relate to actions or omissions by a non-

natural person through its agent or employee, the name of the agent or employee
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 340f145 PagelD 39

 

responsible for such action or omission, identifying such agent or employee as a natural

person in the manner described in Section 1 above.

INTERROGATORIES
1. State your full name, social security number, date of birth, home address
and business address, and if you have ever had your name legally changed or used an

alias or other name for any reason, please state said name and the reason it was

changed.
RESPONSE:
2. State the name, age and relationship to all individuals residing with you on

October 14, 2018.
RESPONSE:

3. Please identify all persons of whom you or your attorneys are aware of the
alleged actions of the Defendant that are the subject of the Complaint or any of the events
immediately preceding or immediately following the alleged actions of the Defendant in
this case.

RESPONSE:

 

 
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 350f145 PagelD 40

 

4. Please identify all other persons of whom you or your attorneys are aware

who have knowledge of any fact or allegation set forth in your Complaint, including your

 

injuries. :
RESPONSE:
5. Please state the injuries which you claim you sustained as a result of the

alleged actions of the Defendant which form the basis of the instant lawsuit.

RESPONSE:

6. With regard to the injuries you claim you sustained as a result of the
aforementioned accident, piease identify the name, address and telephone number of
each physician, doctor, chiropractor, psychologist, psychiatrist, hospital or other health
care facility and/or provider who rendered services and/or treatment to you and list the
date(s) of treatment.

RESPONSE:

7. Please itemize all medical expenses which you aiflege that you have
incurred as a result of the accident that is the subject of the instant lawsuit.

RESPONSE:
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 360f145 PagelD 41

 

 

8. Please itemize all lost wages which you allege that you have incurred as a
result of the accident that is the subject of this instant lawsuit.

RESPONSE:

 

=
x

9. if you are claiming any permanent impairment as a result of the accident,
state the amount of any permanent impairment being claimed and attach medical
documentation upon which you rely for said claim.

RESPONSE:

10. Please itemize all property damage which you allege that you have incurred
as a result of the accident that is the subject of the instant lawsuit.

RESPONSE:

11. Please itemize all payments that you have received from or on behalf of the
Defendant or any other entity, including but not limited to payments received for property
damage.

RESPONSE:

12. Identify each individual who has possession of any written statement you
have made concerning the alleged actions of the Defendant, or who are in possession of
the transcription of any recorded statement you have made concerning the alleged

actions of the Defendant. If you have made none, so indicate.
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 370f145 PagelD 42

 

 

RESPONSE:

 

13. Identify each individual who has possession of any written statement made
by the Defendant or representative of the Defendant concerning the alleged actions of
the Defendant or possession of the transcription of any recorded statement made by the
Defendant or representative of the Defendant concerning the alleged actions of the
Defendant. If you have none, so indicate.

RESPONSE:

14. Pursuant to Rule 26.02(4) of the Tennessee Rules of Civil Procedure, with
respect to all witnesses whom you will or may call as experts to give opinion testimony at
the trial of this matter, please state:

(a) The expert's name and address.

(b) The subject matter on which the expert is expected to testify.

(c) The substance of the facts and opinions to which the expert is expected to
testify.

(d) Asummary of the grounds for each opinion held by the expert.

RESPONSE:

15. As aresult of the accident which forms the basis of the instant lawsuit, were
any charts, maps, photographs, plats, drawings or other graphic representations made

by you or on your behalf?
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 380f145 PagelD 43

 

RESPONSE:

16. Identify any and all physicians, doctors, chiropractors, psychologists,

 

psychiatrists, hospitals, or other health care facilities and/or providers who rendered

&
i

services and/or treatment to you prior to October 14, 2018. (Please include your family
physician.)
RESPONSE:

17. Identify any and ali physicians, doctors, chiropractors, psychologists,
psychiatrists, hospitals, or other health care facilities and/or providers who rendered
services and/or treatment to you after October 14, 2018. (Do not include the subject
accident.)

RESPONSE:

18. State the date and nature of any social security benefit, disability benefit, or
workers’ compensation benefit that you have ever applied for or received from any
agency, company, person, corporation or government.

RESPONSE:

19. With regard to all lawsuits, other than the instant case, which you have ever
been involved as a party, either plaintiff or defendant, state the following:

(a) The city and state where the lawsuit was filed.
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 390f145 PagelD 44

 

(b) The caption of the lawsuit including the court in which it was pending and
the docket number.

(c) The nature of the lawsuit, i¢., workers’ compensation, automobile accident,

 

products liability, criminal, etc.

E
i

(d) The outcome of the lawsuit.

RESPONSE:

20. Have you ever been charged or arrested for any criminal offense, other than
traffic offenses, for any reason, at any time? If so, state the dafe, charge, the court in
which said charge was brought and the disposition thereof (e.g., pled guilty, convicted,
acquitted, etc.).

RESPONSE:

21. ff you are making a claim for lost earnings or loss of earnings capacity,
please state your entire work history and for each employer, please state with particularity
the following:

(a) The name, address and telephone number of each employer.

(b) —_ All positions held.

(c) The nature of the work performed.

(d) Time periods during which you worked for such employer.

(e) | The reasons for termination.

(f) Salary or wages received.

(g) The name of your immediate supervisor.
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 400f145 PagelD 45

 

RESPONSE:

22. List your educational background including the names and addresses of
each school you have attended and the grade completed. Additionally, include the names
and addresses of any technological or vocational programs you have attended and the
dates you attended each.

RESPONSE:

23. Please identify all witnesses to this accident.

RESPONSE:

24. Identify all facts and documents which support your claims in Paragraph 19
of the Complaint for Damages.

RESPONSE:

 

E
c
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 410f145 PagelD 46

 

REQUESTS FOR PRODUCTION OF DOCUMENTS

1. With regard to each physician, doctor, chiropractor, psychologist,
psychiatrist, hospital, or other health care facility and/or provider who rendered medical
treatment as a result of the injuries you claim were sustained by you as a result of the
accident at issue in this case, please attach each medical biil, medical record, report,
doctor's note, insurance forms or other treatment record, prepared by each physician,
doctor, etc., named above, as well as copies of any and all correspondence between such
provider or providers and/or yourself or your attorney.

RESPONSE:

2. if you are making a claim for lost earnings, attach documentation from your
employer and/or employers sustaining the loss you are claiming.

RESPONSE:

3. Produce all written statements identified in Interrogatory Nos. 12 and 13.

RESPONSE:

4, Attach a copy of al! reports, documents, etc. prepared by any expert

identified in Interrogatory No. 14.
RESPONSE:

10

poa]p pe] Siseeetisgesaseeeegieters cps

JESS EEE Ss:
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 42 0f145 PagelD 47

 

5, Attach a copy of any such chart, map, photograph, plat, drawing or other
graphic representation identified in Interrogatory No. 15.

RESPONSE:

6. Copies of any and all photographs, videos or movies depicting the condition
of Plaintiff, either prior to or after the accident of October 14, 2018.

RESPONSE:

7. Produce for the five years preceding the subject accident, every income tax
return filed by you with any agency of any government for the given five year period.

RESPONSE:

8. For each medical provider identified in Interrogatory No. 16, please produce
each medical bill, medical record, report, doctor's note, insurance forms or other
treatment record, prepared by each physician, doctor, etc.

RESPONSE:

9. For each medical provider identified in Interrogatory No. 17, please produce
each medical bill, medical record, report, doctor's note, insurance forms or other
treatment record, prepared by each physician, doctor, etc.

RESPONSE:

11

> PARMA Hesead sbendesraetesaene ge
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 43 0f145 PagelD 48

 

10. For each fawsuit identified in Interrogatory No. 19, please produce copies
of the Complaint, Answer and ail discovery documents.

RESPONSE:

 

11. Provide an executed and completed copy of the attached medical
authorization.

RESPONSE:

12. Provide an executed and completed copy of the attached employment
release.

RESPONSE:

13. Produce an executed and completed copy of the attached release for
workers’ compensation claim records, if you have sought any such benefits. If not, please
so indicate.

RESPONSE:

14. Attach all documents identified in the responses to the Interrogatories or
relied upon in providing said responses.

RESPONSE:

15. Produce a copy of all documents supporting your claims in this litigation.

RESPONSE:

12
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 440f145 PagelD 49

 

16. Produce a copy of all photographs depicting the condition of the premises
on the date of the accident.

RESPONSE:

17. Produce a copy of all photographs, videotapes, or any visual depictions
depicting thnne physical injuries sustained by you in this accident.

RESPONSE:

Respectfully submitted,
DICKINSON WRIGHT PLLC

Jfhn E. Anderson, Sr., BPR #13698
Ariel M. Kelly, BPR #34340
424 Church Street, Suite 800
Nashville, TN 37219
Telephone: (615) 244-6538
Facsimile: (844) 670-6009
Email: JAnderson@dickinsonwright.com
Email: AKelly@dickinsenwright.com
Attomeys for Defendant Bass Pro
Outdoor World, LLC

CERTIFICATE OF SERVICE

 

| hereby certify that a copy of the foregoing was sent via the Co irt’s electronic filing
system or served by first-class mail, postage prepaid, on August _; 2019 to:

 

Bradford J. Spicer

Morgan & Morgan — Memphis, LLC
One Commerce Square, 26th Floor
Memphis, Tennessee 38103
bspicer@forthepeople.com
Counsel for Plaintiffs

geek Von

Jghn E. Anderson, Sr.

13

 
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 450f145 PagelD 50

 

STATE OF TENNESSEE )

COUNTY OF SHELBY )

 

|, Larry Childers, after having been duly sworn, according to law, make oath that
the facts and statements contained in the foregoing answers to Interrogatories are true

and correct, to the best of my knowledge, information and belief.

 

LARRY CHILDERS

Sworn to and subscribed before me, the undersigned, this day of August,

2019.

 

NOTARY PUBLIC

My Commission Expires:

14
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 46 0f145 PagelD 51

 

 

MEDICAL RECORDS RELEASE AUTHORIZATION

i hereby authorize and its physicians, employees and
agents to release or disclose to the below-named person or organization all of my medical records including
any specially protected records such as those relating to psychological or psychiatric impairments, drug
abuse, alcoholism, sickle cell anemia, or HIV infection.

 

RELEASE RECORDS TO: Dickinson Wright PLLC, or their proper representative
424 Church Street, Suite 800
Nashville, TN 37219

 

=
i

Patient's Name:

Patient's SS#: Patient's Date of Birth:
Which physician's records?:
Purpose of Disclosures:
1. Only records generated by the above-named health care provider (not including records

 

 

 

received from other sources)........00...00 0.00.0. 0 222 eae INIFIALS:

2. Only a portion of records maintained by the above-named healthcare provider (dates of
treatment, etc. please specify: }........ INITIALS:

3. All records at this facility............0--.-.--.0 005. INITIALS:

lf you DO NOT WANT certain portions of your medical records released, please read this
section carefully and initial the boxes for information you do not want released. Otherwise, your
records will be released as specified above.

| authorize the above-named health care provider and its physicians, employees and agents to
release the information specified to the organization, agency, or individual named on this request with the
exception of:
Initials initials Initials
Substance abuse, if any

Psychological or psychiatric conditions, in any
AIDS/HIV/STD's, if any

 

This Authorization will expire on the following date or upon the occurrence of the following
event:_One year from date of signature of this Release

 

“* | understand that | may revoke the Authorization at any time prior to the expiration date or event,
but that my revocation will not have any effect on actions taken by the above-named health care provider
or its physicians, employees or agents before they received my revocation. Shauid | desire to revoke this
Authorization, | must send written notice to the above-named health care provider.

* | understand that | am not required to sign this Authorization. The above-named health care
provider will not condition treatment, payment, enrolment or eligibility for benefits on whether | provide this
Authorization.

** | understand that my records may be subject to disclosures by the recipient and may no longer
be protected by federal privacy regulations. | understand that this Authorization does not limit the above-
named health care provider's or its physicians’, employees’ or agents’ ability to use or disclose my
information for treatment, payment, or health care operations, or as otherwise permitted by law.

Patient or Authorized Representative’s Signature:

 

Date: Relationship to patient:

 

 

15
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 470f145 PagelD 52

 

EMPLOYMENT AUTHORIZATION

 

TO WHOM IT MAY CONCERN:

|, Larry Childers, (Social Security No. }, hereby authorize my

employers to release a full and complete copy of my employment records, including all

 

=
[=

personnel records, attendance records, wage information, health care benefits records :

and workers’ compensation records to the law offices of Dickinson Wright, PLLC or their
designated representatives and/or agents. This authorization shall not become invalid by
the passage or expiration of time but shail continue in full force and effect uniess and until

specifically revoked by me.

 

LARRY CHILDERS

 

DATE
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 48 0f145 PagelD 53

 

RELEASE OF RECORDS
RELATING TO WORKERS’ COMPENSATION CLAIMS

}, Larry Childers, hereby release and consent to any appropriate state, federal or

 

other agency releasing to the law firm of Dickinson Wright, PLLC, any and all records on
file relating to any claims made by me for injuries on the job or relating to claims made for

workers compensation or workers compensation type benefits.

 

LARRY CHILDERS

Date of Birth:

Social Security No.:

NASHVILLE 37128-53 700769v1

17
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 490f145 PagelD 54

ELECTRONICALLY FILED

CLERK OF COURT

IN THE CIRCUIT COURT OF SHELBY COUNTY, TENNESSEE
FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS

MARGIE CHILDERS and LARRY CHILDERS,
Plaintiffs,

)
)
)
)
v. ) Docket No. CT-0962-19, Div. 1
) 12 PERSON JURY DEMAND
BASS PRO OUTDOOR WORLD, LLC d/bla_)
)
)
)
)

UNCLE BUCK’S FISH BOWL AND GRILL,

Defendant.

 

DEFENDANT BASS PRO OUTDOOR WORLD, LLC D/B/A UNCLE BUCK’S FISH
BOWL AND GRILL’S FIRST SET OF INTERROGATORIES AND REQUESTS FOR
PRODUCTION OF DOCUMENTS TO PLAINTIFF MARGIE CHILDERS

 

Pursuant to Rules 26, 33 and 34 of the Tennessee Rules of Civil Procedure and
the Local Rules of Practice for Shelby County, Defendant serves the following
interrogatories and Requests for Production of Documents on the Plaintiff, Margie
Childers.

Under Rule 26, answers are to be made and seasonably supplemented on the
basis of all information in possession of the party and the party's attorneys, unless
privileged.

Rule 33.01 requires that:

(a) | Answers or objections to these Interrogatories be served within thirty (30)
days of service thereof;

(b) All questions be answered separately and fully, in writing and under oath,
unless objected to;

(c) Answers be signed by the party making them; and

 
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 50o0f145 PagelD 55

 

 

(d) Objections be signed by the attorney making them, and that reasons be
stated for any objections.

Rule 34.02 requires that:

 

(a) | Responses to the Requests for Production be served within thirty (30) days
of service thereof; and '
(b) Reasons for objections shall be stated. 7
GLOSSARY
In the interest of clarity, Defendant hereby submits the following glossary of certain
words and phrases utilized in these Interrogatories:
"Identify" -- When the identity of any person is requested in these interrogatories,
the information sought is:
1. If the person is a natural person: state the name, residential address,
business address, residential phone number, business phone number, piace of
employment, employment title or position, name of empioyer and if employer has several
offices, the address of the office at which the person is currently employed. Also, if at the
time of the action or omission referred to in these Interrogatories the person's employment
or position differed from that which is current, so state, furnishing the appropriate
information relative to employment, as above-described, at the time of the subject
accident or omission.
2. If the person is not a natural person: state the type of entity and furnish the
business address, telephone number and name of the managing agent of the entity, and,
in the event the response to these Interrogatories relate to actions or omissions by a non-

natural person through its agent or employee, the name of the agent or employee
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 51o0f145 PagelD 56

 

responsible for such action or omission, identifying such agent or employee as a natural

person in the manner described in Section 1 above.

INTERROGATORIES
1. State your full name, social security number, date of birth, home address
and business address, and if you have ever had your name legally changed or used an

alias or other name for any reason, please state said name and the reason it was

changed.
RESPONSE:
2. State the name, age and relationship to all individuals residing with you on

October 14, 2018.

RESPONSE:

3. Please identify all persons of whom you or your attorneys are aware of the
alleged actions of the Defendant that are the subject of the Complaint or any of the events
immediately preceding or immediately following the alleged actions of the Defendant in
this case.

RESPONSE:

 

 
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 52o0f145 PagelD 57

 

4. Please identify all other persons of whom you or your aftorneys are aware

who have knowledge of any fact or allegation set forth in your Complaint, including your

injuries.
RESPONSE:
5. Please state the injuries which you claim you sustained as a result of the

alleged actions of the Defendant which form the basis of the instant lawsuit.

RESPONSE:

6. With regard to the injuries you claim you sustained as a result of the
aforementioned accident, please identify the name, address and telephone number of
each physician, doctor, chiropractor, psychologist, psychiatrist, hospital or other health
care facility and/or provider who rendered services and/or treatment to you and list the
date(s) of treatment.

RESPONSE:

7. Please itemize all medical expenses which you allege that you have
incurred as a result of the accident that is the subject of the instant lawsuit.

RESPONSE:

 

 
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 530f145 PagelD 58

 

 

8. Please itemize all lost wages which you allege that you have incurred as a
result of the accident that is the subject of this instant lawsuit.

RESPONSE:

 

 

9. If you are claiming any permanent impairment as a result of the accident,
state the amount of any permanent impairment being claimed and attach medical
documentation upon which you rely for said claim.

RESPONSE:

10. Please itemize all property damage which you allege that you have incurred
as a result of the accident that is the subject of the instant lawsuit.

RESPONSE:

11. Please itemize ail payments that you have received from or on behalf of the
Defendant or any other entity, including but not limited to payments received for property
damage.

RESPONSE:

12. Identify each individual who has possession of any written statement you
have made concerning the alleged actions of the Defendant, or who are in possession of
the transcription of any recorded statement you have made concerning the alleged

actions of the Defendant. If you have made none, so indicate.
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 54o0f145 PagelD 59

 

RESPONSE:

 

13. Identify each individual who has possession of any written statement made

=
ia

by the Defendant or representative of the Defendant concerning the alleged actions of
the Defendant or possession of the transcription of any recorded statement made by the
Defendant or representative of the Defendant concerning the alleged actions of the
Defendant. If you have none, so indicate.

RESPONSE:

14. Pursuant to Rule 26.02(4) of the Tennessee Rules of Civil Procedure, with
respect to all witnesses whom you will or may call as experts to give opinion festimony at
the trial of this matter, please state:

(a) The expert's name and address.

(b) | The subject matter on which the expert is expected to testify.

(c) The substance of the facts and opinions to which the expert is expected to
testify.

(d) Asummary of the grounds for each opinion held by the expert.

RESPONSE:

15. As aresult of the accident which forms the basis of the instant fawsuit, were
any charts, maps, photographs, plats, drawings or other graphic representations made

by you or on your behalf?
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 55o0f145 PagelD 60

 

RESPONSE:

16. Identify any and all physicians, doctors, chiropractors, psychologists,

 

=
*

psychiatrists, hospitals, or other health care facilities and/or providers who rendered
services and/or treatment to you prior to October 14, 2018. (Please include your family
physician.)

RESPONSE:

17. Identify any and all physicians, doctors, chiropractors, psychologists,
psychiatrists, hospitals, or other health care facilities and/or providers who rendered
services and/or treatment to you after October 14, 2018. (Do not include the subject
accident.)

RESPONSE:

18. State the date and nature of any social security benefit, disability benefit, or
workers’ compensation benefit that you have ever applied for or received from any
agency, company, person, corporation or government.

RESPONSE:

19. With regard to all lawsuits, other than the instant case, which you have ever
been involved as a party, either plaintiff or defendant, state the following:

(a) The city and state where the lawsuit was filed.
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 56o0f145 PagelD 61

 

(b) | The caption of the lawsuit including the court in which it was pending and

the docket number.

(c) The nature of the lawsuit, i.e., workers’ compensation, automobile accident,

 

products liability, criminal, etc.
(d} The outcome of the lawsuit.

RESPONSE:

20. Have you ever been charged or arrested for any criminal offense, other than
traffic offenses, for any reason, at any time? If so, state the date, charge, the court in
which said charge was brought and the disposition thereof (e.g., pled guilty, convicted,
acquitted, etc.).

RESPONSE:

21. ‘If you are making a claim for lost earnings or loss of earnings capacity,
please state your entire work history and for each employer, please state with particularity
the following:

(a) The name, address and telephone number of each employer.

(b) All positions held.

(c) The nature of the work performed.

(d) Time periods during which you worked for such employer.

(e) The reasons for termination.

(f} Salary or wages received.

(g) The name of your immediate supervisor.
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 57o0f145 PagelD 62

 

RESPONSE:

22. List your educational background including the names and addresses of
each school you have attended and the grade completed. Additionally, include the names
and addresses of any technological or vocational programs you have attended and the
dates you attended each.

RESPONSE:

23. Please identify all witnesses to this accident.

RESPONSE:

24. Identify all facts and documents which support your claims in Paragraph 19

of the Complaint for Damages.

RESPONSE:

 
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 58o0f145 PagelD 63

 

REQUESTS FOR PRODUCTION OF DOCUMENTS

1. With regard to each physician, doctor, chiropractor, psychologist,

 

psychiatrist, hospital, or other health care facility and/or provider who rendered medical

treatment as a result of the injuries you claim were sustained by you as a result of the

=
i

accident at issue in this case, please attach each medical bill, medical record, report,
doctor's note, insurance forms or other treatment record, prepared by each physician,
doctor, etc., named above, as well as copies of any and all correspondence between such
provider or providers and/or yourself or your attorney.

RESPONSE:

2, lf you are making a claim for lost earnings, attach documentation from your

employer and/or employers sustaining the loss you are claiming.

RESPONSE:

3. Produce ail written statements identified in Interrogatory Nos. 12 and 13.
RESPONSE:

4. Attach a copy of all reports, documents, etc. prepared by any expert

identified in Interrogatory No. 14.

RESPONSE:

10
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 59o0f145 PagelD 64

 

5. Attach a copy of any such chart, map, photograph, plat, drawing or other
graphic representation identified in Interrogatory No. 15.

RESPONSE:

 

6. Copies of any and all photographs, videos or movies depicting the condition
of Plaintiff, either prior to or after the accident of October 14, 2018.

RESPONSE:

7. Produce for the five years preceding the subject accident, every income tax
return filed by you with any agency of any government for the given five year period.

RESPONSE:

8. For each medical provider identified in Interrogatory No. 16, please produce
each medical bill, medical record, report, doctor's note, insurance forms or other
treatment record, prepared by each physician, doctor, etc.

RESPONSE:

9. For each medical provider identified in Interrogatory No. 17, please produce
each medical bill, medical record, report, doctor's note, insurance forms or other
treatment record, prepared by each physician, doctor, etc.

RESPONSE:

4
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 600f145 PagelD 65

 

40. For each lawsuit identified in Interrogatory No. 19, please produce copies
of the Complaint, Answer and ail discovery documents.

RESPONSE:

 

11. Provide an executed and completed copy of the attached medical
authorization.

RESPONSE:

12. Provide an executed and completed copy of the attached employment
release.

RESPONSE:

13. Produce an executed and completed copy of the attached release for
workers’ compensation claim records, if you have sought any such benefits. if not, please
so indicate.

RESPONSE:

14. Attach all documents identified in the responses to the interrogatories or
relied upon in providing said responses.

RESPONSE:

15. Produce a copy of all documents supporting your claims in this litigation.

RESPONSE:

12
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 610f145 PagelD 66

 

16. Produce a copy of all photographs depicting the condition of the premises

on the date of the accident.

RESPONSE:

17. Produce a copy of all photographs, videotapes, or any visual depictions
depicting thnne physical injuries sustained by you in this accident.

RESPONSE:

Respectfully submitted,
DICKINSON WRIGHT PLLC

Jghn E. Anderson, Sr., BPR #13698
Ariel M. Kelly, BPR #34340
424 Church Street, Suite 800
Nashville, TN 37219
Telephone: (615) 244-6538
Facsimile: (844) 670-6009
Email: JAnderson@dickinsonwright.com
Email: AKelly@dickinsonwright.com
Attomeys for Defendant Bass Pro
Outdoor World, LLC

CERTIFICATE OF SERVICE

   

   
 

| hereby certify that a copy of the foregoing was sent via the Coprt's electronic filing
system or served by first-class mail, postage prepaid, on August 272019 to:

Bradford J. Spicer

Morgan & Morgan — Memphis, LLC
One Commerce Square, 26th Floor
Memphis, Tennessee 38103
bspicer@forthepeople.com
Counsel for Plaintiffs

Jghn E. Anderson, Sr.

 

 

13

Pea RW EE] Sees eaesnr cece

Byes:
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 620f145 PagelD 67

 

 

STATE OF TENNESSEE )

COUNTY OF SHELBY )

 

I, Margie Childers, after having been duly sworn, according to law, make oath that

the facts and statements contained in the foregoing answers to Interrogatories are true

and correct, to the best of my knowledge, information and belief.

 

MARGIE CHILDERS

Swom to and subscribed before me, the undersigned, this day of August,

2019.

 

NOTARY PUBLIC

My Commission Expires:

14
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 63 0f145 PagelD 68

 

 

MEDICAL RECORDS RELEASE AUTHORIZATION

| hereby authorize and its physicians, empioyees and
agents to release or disclose to the below-named person or organization all of my medical records including
any specially protected records such as those relating to psychological or psychiatric impairments, drug
abuse, alcoholism, sickle cell anemia, or HIV infection.

 

RELEASE RECORDS TO: Dickinson Wright PLLC, or their proper representative
424 Church Street, Suite 800
Nashville, TN 37219

 

=
ie

Patient's Name:

Patient's SS#: Patient's Date of Birth:
Which physician's records?:
Purpose of Disciosures:
1. Only records generated by the above-named health care provider (not including records

 

 

 

 

received from other sourceS).......--.. 00.0 0e eee eee .... INITEALS:

2. Only a portion of records maintained by the above-named healthcare provider (dates of
treatment, etc. please specify: }......... INITIALS:

3, All records at this facility... 0.0.0.0. ee ee ees INITEALS:___

if you DO NOT WANT certain portions of your medical records released, please read this
section carefully and initial the boxes for information you do not want released. Otherwise, your

records will be released as specified above.

1 authorize the above-named health care provider and its physicians, employees and agents to
release the information specified to the organization, agency, or individual named on this request with the
exception of:

Initials initials Initiais

_____ Substance abuse, if any Psychological or psychiatric conditions, in any
AIDS/HIV/STD's, if any

 

This Authorization will expire on the following date or upon the occurrence of the following
event:_One year from date of siqnature of this Release

| understand that | may revoke the Authorization at any time prior to the expiration date or event,
but that my revocation will not have any effect on actions taken by the above-named health care provider
or its physicians, employees or agents before they received my revocation. Should | desire to revoke this
Authorization, | must send written notice to the above-named health care provider.

“* | understand that | am not required to sign this Authorization. The above-named health care
provider will not condition treatment, payment, enrollment or eligibility for benefits on whether | provide this
Authorization.

** { understand that my records may be subject to disclosures by the recipient and may no longer
be protected by federal privacy regulations. | understand that this Authorization does not limit the above-
named health care provider's or its physicians’, employees’ or agents’ ability to use or disclose my
information for treatment, payment, or health care operations, or as otherwise permitted by law.

Patient or Authorized Representative's Signature:

 

Date: Relationship to patient:

 

 

15
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 640f145 PagelD 69

 

EMPLOYMENT AUTHORIZATION
TO WHOM IT MAY CONCERN:
1, Margie Childers, (Social Security No. ), hereby authorize my

employers to release a full and complete copy of my employment records, including all

 

personnel records, attendance records, wage information, health care benefits records
and workers’ compensation records to the law offices of Dickinson Wright, PLLC or their
designated representatives and/or agents. This authorization shail not become invalid by
the passage or expiration of time but shall continue in full force and effect unless and until

specifically revoked by me.

 

MARGIE CHILDERS

 

DATE
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 650f145 PagelD 70

 

 

RELEASE OF RECORDS
RELATING TO WORKERS’ COMPENSATION CLAIMS

|, Margie Childers, hereby release and consent to any appropriate state, federal or

other agency releasing to the law firm of Dickinson Wright, PLLC, any and all records on

 

file relating to any claims made by me for injuries on the job or relating to claims made for

workers compensation or workers compensation type benefits.

 

MARGIE CHILDERS

Date of Birth:

Social Security No.:

NASHVILLE 37128-53 696823 v1

17
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 660f145 PagelD 71

ELECTRONICALLY FILED

 

CLERK OF COURT E

IN THE CIRCUIT COURT OF SHELBY COUNTY, TENNESSEE
FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS

MARGIE CHILDERS and LARRY CHILDERS,

 

Plaintiffs,

v. Docket No. CT-0962-19, Diy. 1

)
)
)
) 12 PERSON JURY DEMAND
BASS PRO OUTDOOR WORLD, LLC d/b/a )
UNCLE BUCK’S FISH BOWL ANDGRILL, —)
)
)
)

Defendant.

 

ANSWER OF BASS PRO OUTDOOR WORLD, LLC TO THE PLAINTIFES’
AMENDED COMPLAINT FOR DAMAGES

 

Comes the Defendant, Bass Pro Outdoor World, LLC (“Bass Pro” or “this Defendant”),
incorrectly identified in the Complaint, and for its answer to the Amended Complaint for Damages
states as follows:

1. Bass Pro is without knowledge of information sufficient to form a belief as to the
truth of the allegations contained in paragraph | of Plaintiffs’ Amended Complaint for Damages,
and demands strict proof thereof.

2. Bass Pro is without knowledge of information sufficient to form a belief as to the
truth of the allegations contained in paragraph 3 of Plaintiffs’ Amended Complaint for Damages,
and demands strict proof thereof.

3. Bass Pro admits it is qualified to do business in the state of Tennessee and further
admits that it has been served with a copy of the Summons and Complaint for Damages in this
case. All objections contained in paragraph 3 of the Complaint which are inconsistent with the

foregoing are denied.
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 67o0f145 PagelD 72

 

4. Bass Pro admits that venue is proper in this case as the alleged accident occurred in
Shelby County, Tennessee. Bass Pro is without knowledge or information sufficient to form a
belief as to the truth of the remainder of the allegations contained in paragraph 4 of Plaintiffs’

Amended Complaint for Damages, and demands strict proof thereof.

 

5. Bass Pro admits the allegations contained in paragraph 5 of the Amended

Complaint for Damages.

6. Bass Pro admits the allegations contained in paragraph 6 of the Amended
Complaint for Damages.
7. Bass Pro admits that the alleged accident occurred in Shelby County, Tennessee.

Bass Pro is without knowledge or information sufficient to form a belief as to the truth of the
remainder of the allegations contained in paragraph 7 of Plaintiffs’ Amended Complaint for
Damages, and demands strict proof thereof.

8. Bass Pro admits it has been properly served with process in this case.

9. Bass Pro admits it was the owner and operator of the business of the premises which
is located at 1 Bass Pro Drive, Memphis, Tennessee 38105.

10. | Upon information and belief, Bass Pro admits the allegations contained in
paragraph 10 of the Amended Complaint for Damages.

11. Bass Pro is without knowledge or information sufficient to form a belief as to the
truth of the allegations contained in paragraph 11 of the Amended Complaint for Damages, and
demands strict proof thereof.

12. Bass Pro admits that it was the owner and operator of the Uncle Buck’s Fishbowl
and Grill premises on the date of the subject accident. Bass Pro denies the allegation contained in

paragraph 12 of the Amended Complaint for Damages that a dangerous and defective condition
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 680f145 PagelD 73

 

existed on its premises on the date of the subject accident. Bass Pro is without knowledge or
information sufficient to form a belief as to the truth of the remainder of the allegations contained

in paragraph 12 of the Amended Complaint, and demands strict proof thereof.

 

13. Bass Pro admits there were no warning signs in the area of the Plaintiffs’ fall at the
time of the fall. Bass Pro denies the remainder of the allegations contained in paragraph 13 of the
Plaintiffs’ Amended Complaint for Damages.

14. Bass Pro denies the allegations contained in paragraph 14 of the Plaintiffs’
Amended Complaint for Damages.

15. Bass Pro denies the allegations of negligence contained in paragraph 15 of the
Plaintiffs’ Amended Complaint for Damages. Bass Pro is without knowledge or information
sufficient to form a belief as to the truth of the remainder of the allegations contained in paragraph
15 of the Amended Complaint for Damages, and demands strict proof thereof.

16. Bass Pro incorporates its responses in paragraphs 1 through 15 of the Amended
Complaint for Damages as thus set forth verbatim.

17, Bass Pro denies the allegations contained in paragraph 17 of the Amended
Complaint for Damages.

18. Bass Pro denies the allegations contained in paragraph 18 of the Arnended
Complaint for Damages.

19. Bass Pro denies the allegations contained in paragraph 19 of the Amended
Complaint for Damages.

20. Bass Pro denies the allegations contained in paragraph 20 of the Amended

Complaint for Damages.
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 690f145 PagelD 74

 

 

21. Bass Pro denies the allegations contained in paragraph 21 of the Amended

Complaint for Damages.

 

22. Bass Pro denies the allegations contained in paragraph 22 of the Amended
Complaint for Damages.

23. Bass Pro incorporates its responses in paragraphs | through 23 of the Amended
Complaint for Damages as thus set forth verbatim.

24, Bass Pro denies the allegations of negligence contained in paragraph 24 of the
Plaintiffs?’ Amended Complaint for Damages. Bass Pro is without knowledge or information
sufficient to form a belief as to the truth of the remainder of the allegations contained in paragraph
24 of the Plaintiffs’ Amended Complaint for Damages, and demands strict proof thereof.

25. Bass Pro denies the allegations of negligence contained in paragraph 25 of the
Plaintiffs’ Amended Complaint for Damages. Bass Pro is without knowledge or information
sufficient to form a belief as to the truth of the remainder of the allegations contained in paragraph
25 of the Plaintiffs’ Amended Complaint for Damages, and demands strict proof thereof.

26. Bass Pro denies the allegations of negligence contained in paragraph 26 of the
Plaintiffs’ Amended Complaint for Damages. Bass Pro is without knowledge or information
sufficient to form a belief as to the truth of the remainder of the allegations contained in paragraph
26 of the Plaintiffs’ Amended Complaint for Damages, and demands strict proof thereof.

27. Bass Pro denies the allegations of negligence contained in paragraph 27 of the
Plaintiffs’ Amended Complaint for Damages. Bass Pro is without knowledge or information
sufficient to form a belief as to the truth of the remainder of the allegations contained in paragraph

27 of the Plaintiffs’ Amended Complaint for Damages, and demands strict proof thereof.
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 700f145 PagelD 75

 

28. | Bass Pro denies the allegations of negligence contained in paragraph 28 of the
Plaintiffs’ Amended Complaint for Damages. Bass Pro is without knowledge or information

sufficient to form a belief as to the truth of the remainder of the allegations contained in paragraph

 

28 of the Plaintiffs’ Amended Complaint for Damages, and demands strict proof thereof.

29. Bass Pro denies the allegations of negligence contained in paragraph 29 of the
Plaintiffs’ Amended Complaint for Damages. Bass Pro is without knowledge or information
sufficient to form a belief as to the truth of the remainder of the allegations contained in paragraph
29 of the Plaintiffs’ Amended Complaint for Damages, and demands strict proof thereof.

30. Bass Pro denies the allegations of negligence contained in paragraph 30 of the
Plaintiffs’ Amended Complaint for Damages. Bass Pro is without knowledge or information
sufficient to form a belief as to the truth of the remainder of the allegations contained in paragraph
30 of the Plaintiffs’ Amended Complaint for Damages, and demands strict proof thereof.

31. Bass Pro denies the allegations of negligence contained in paragraph 31 of the
Plaintiffs’ Amended Complaint for Damages, Bass Pro is without knowledge or information
sufficient to form a belief as to the truth of the remainder of the allegations contained in paragraph
31 of the Plaintiffs’ Amended Complaint for Damages, and demands strict proof thereof.

32. Bass Pro denies the allegations of negligence contained in paragraph 32 of the
Plaintiffs’ Amended Complaint for Damages. Bass Pro is without knowledge or information
sufficient to form a belief as to the truth of the remainder of the allegations contained in paragraph
32 of the Plaintiffs’ Amended Complaint for Damages, and demands strict proof thereof.

33. Bass Pro denies the Plaintiffs are entitled to the relief requested in the prayer for

relief portion of the Plaintiffs’ Amended Complaint for Damages.
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 710f145 PagelD 76

 

34. All allegations in the Plaintiffs’ Amended Complaint for Damages not heretofore
admitted, denied, or otherwise addressed are here and now denied.
35. The Amended Complaint for Damages fails to state a claim upon which relief can

be granted against Bass Pro and should be dismissed.

 

36. Bass Pro reserves the right to amend this Answer to assert additional denials and
affirmative defenses based upon its continuing investigation and discovery in this case.

37. Bass Pro demands a twelve (12) member jury trial in this case.

38. The Plaintiffs’ Amended Complaint for Damages fails to state a claim upon which
relief can be granted and should be dismissed.

39. Bass Pro denies it is at fault in this case.

40. Bass Pro denies it is negligent in this case.

41, Bass Pro denies that it had actual or constructive notice of an alleged dangerous
condition at issue in this case.

42. Bass Pro denies that a dangerous condition existed on its premises at the time of
this accident.

43. Bass Pro relies upon the affirmative defense of the comparative fault of the Plaintiff
in this case. The Plaintiff is at fault for failing to see what was there to be seen, failing to take
action to avoid this accident, carelessness, failing to keep proper lookout ahead, etc. The
negligence and fault of the Plaintiff will bar or reduce any recovery in this case pursuant to the
Tennessee Doctrine of Comparative Fault.

44. Bass Pro acted reasonably for the safety of its customers at all times in this case.

45, Bass Pro asserts the affirmative defense of the comparative fault of non-party

Federal Building Services, Inc., 1641 Barclay Blvd., Buffalo Grove, Illinois 60889, in this case.
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 72 0f145 PagelD 77

 

Federal Building Services, Inc. was under contract with Bass Pro Outdoor World, LLC to perform
maintenance services at Bass Pro including but not limited to performing maintenance of the

floors. To the extent the Plaintiff alleged a condition on the floor constituted a dangerous and/or

 

defective condition, Bass Pro asserts the potential comparative fault of Federal Building Services,
Inc,

Wherefore, for the foregoing reasons, Bass Pro moves the Court for entry of an order of
dismissal with costs assessed against the Plaintiffs. In the alternative, Bass Pro demands a twelve
(12) member jury trial in this case.

Respectfully submitted,

DICKINSON WRIGHT PLLC

Join E. Anderson, Sr., BPR #13698
‘Ariel M. Kelly, BPR #34340

424 Church Street, Suite 800

Nashville, TN 37219

Telephone: (615) 244-6538

Facsimile: (844) 670-6009

Email: JAnderson@idickinsonwright.com
Email: AKelly@dickinsonwright.com
Attorneys for Defendant Bass Pro
Outdoor World, LLC

CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing was sent via the Court’s electronic filing system
or served by first-class mail, postage prepaid, on August 7, 2019 to:

Bradford J. Spicer

Morgan & Morgan — Memphis, LLC
One Commerce Square, 26th Floor
Memphis, Tennessee 38103
bspicer@forthepeople.com

Counsel for Plaintiffs

Igfn E. Anderson, Sr.
NASHVILLE 37128-53 696791v1
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 73 0f 145 PagelD 78

ELECTRONICALLY FILED
2019 Aug 27 12:47 PM
CLERK OF COURT

IN THE CIRCUIT COURT OF SHELBY COUNTY, TENNESSEE
FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS

 

MARGIE CHILDERS and LARRY CHILDERS,
Plaintiffs,

¥. Docket No.: CT-0962-19; Div. I
JURY DEMANDED

BASS PRO OUTDOOR WORLD, LLC d/b/a
UNCLE BUCK’S FISH BOWL AND GRILL,

Defendant.

 

NOTICE OF APPEARANCE

 

COMES NOW Elaine Sheng of Morgan & Mergan — Memphis, LLC, and hereby enters
her appearance as co-counsel for Plaintiffs, Margie Childers and Larry Childers, in this cause.

Respectfully submitted,

MORGAN & MORGAN - MEMPHIS, LLC

By: feat CC

Bradford J. Sais CTNBRR No. 30357)
Elaine Sheng (TNB No 18438)

40 8. Main Street, Ste. 2600

Memphis, TN 38103

Phone: (901) 217-7000

Fax: (901) 333-1897
bspicer(@forthpeople.com
eshene(@forthepeopie.com

 

Attorneys for Plaintiffs

 

 
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 740f145 PagelD 79

 

CERTIFICATE OF SERVICE

 

I, the undersigned attorney, do hereby certify that a true and exact copy of the foregoing
instrument has. been served on the following interested parties, via U.S. Mail, postage pre-paid,
on this the “> Nay of August, 2019.

John E. Anderson, Sr.

424 Church Street, Suite 800

Nashville, TN 37219

Telephone: (615) 244-6538

Fax: (615) 670-6009

E-mail: janderson@dickinsonwright.com -

. Lit i ub KO

Haine Sheng, Esq. }

 

 
_ Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 75o0f145 PagelD 80

"ELECTRONICALLY FILED
- 72019 Sep 09 3:19 PM -
CLERK OF COURT...

; IN THE CIRCUIT COURT OF SHELBY COUNTY, TENNESSEE

FOR THE T HIRT TETH vu ‘DICIAL DIS TRICT AT YE MEMPEIS ,

- “MARGIE CHILDERS and LARRY CHILDERS,

" Plaintths,

Oy

“BASS PRO-OUTDOOR WORLD, LLC d/b/a

JURY DEM ANDED |

UNCLE BUCK’S FISH BOWL AND GRILL and _
ao 4 FEDE RAL BUILDING SERV. ICES 8, ING.

oes - Defendants. oS = Sh ° : * : e : : _ .

 

UNOPPOSED MO v ONE FOR LEAVE TO FILE AMENDED COMPL. AIN T

 

- Pocket No.: rage Di. a

COMES: Now. the. Plains, Margie Childeis and Lancy Childers, by and, through. Bee |

: “counsel, and pu sunt t to Rule 15) of ihe Tennessee Rules of Civil Procedure, moves the Court for eo

permission. to. file a Second. Amended. Com plaint ine the oom of Exhibit A. As grounds ee

wo terefore, Paint would show the following: - :

| UR .

PRI ea

fo ‘alleged « comp arative saul against t Federal Dauiling Services, Ine., an 5 entity. with co

subject premises of the lawsuit,

“ Plaintitt’ s injuries 8 giv ing rise to this cause, hes oo

‘whom Dofeadant contracted to prov ide maintenance, and Lclening & services sto the te

. “Federal Building Services, Ine: may have li ability and/ for r comparative fault it ii n regards Phan Se

 

 
Case 2: 19- -CVv- 02806- JTF- cmp Document 1, 2 Filed 11/21/19. Page 76 of 145 PagelD 81.

ARGUMENT ~

- ‘This. Court should grant Plaintiff's Motion: for Leave to ‘file an Amended Complaint, me

: Mis, Childers and Me. Childers have.» a‘ constitutionally protected right” to A jave “the disputed oy

Bs Factual is issues in his case decided by. a jury, including factual i issues with h regard to > liability and oe

an the amount of damages. ‘Duran ¥ Hyd Motor Am. Ine. Ly ln s. Ww. 3a 178, 209. (Tenn. Ch foe

oe “App. 2008) (citations ented). ° Juries bear the y > primary y esponsibility fot determining Hi ability es

os and awarding damages in persona i injury y cases,’ Td, (citing Transports Tne, ¥. . Pert , 220 Tenn. ”

ta on 61, 4 N48. W, 2d} 5 967) Shuey ¥: “Frierson, 197 Tenn, 235, 241-42, 270 s. W, 2d 883, 886 -

(i 954). oe Oo eee

“Rule Is. OL mandates that leave to amend “shall be frely g giy en when justice 80 fegnires,”

os . on a R cl. P. 15, ol. ‘The determination of whether to allow an - amendment to the pleadings. oo

oe is left to the sound diseretion of the tial our George ¥ Bldg. Materials Corp. af Am; aa :

eh S. W. ad 481, 486 5 (Tenn, 2001) (iting Haerris ¥. St Mar vis Med. Ctr, Ine. 7 726 S. W. 2d 902, 904 bo a

- (re enn. n 1987) “amended pleadings may, y be fi ed before trial. alter trial, or even 1 alter appedl SO : : : oar

m long « as the trial court has juiscitien and so long as the ‘tial court does not st abuse its diseretion ee

| “in allowing the amendment.” 1.

“Here, Plants Amendment seeks to. ad Federal Building Ser Vices, Ine. as a | Defendant

- : aie propet ty. ‘The statute of lintitations for 1 Plait r s claim 1 runs on | October 1B, 2019 9 and ie Seo

a a further facts: emerge “that r ederal 1 Building Ser vices s Ine may have comparative Flt in: » Plains?

: injuries, - ; oo | mo - - . cae a

gg Fe

 

 

ee

eo
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 77 of 145 PagelD 82

 

“This amendment presen Lis no. prejudice to “the. ‘Defendant, Further, if “{t the | most:

important fi factor 0 consider in ruling on a ‘motion io amend is the potenti prejudicial effect On 2s

: “the 9 opposing erty,” “Mohr Ye Daimler re Comp 2008 WL 4613584, ‘No. W2006- 0382- , ce

 

“at of itself is: “tot ‘prejudice. “This Court should erant + Plaimitls Motion and allow him 1 io oe

WHEREFORE, PREMISES CONSIDERED, Plaintitls req quest a special setting by the | .

ws Court portant to ) Shelby County Loeal. Rule 19 to ‘hear the i issues : set forth i in this Motion and PE oe

| ponmission 10. amend. this 5 Complaint ¢ as shown § in- the proposed Second Amended Complaing es ‘ cc

7 attached as Exhibit A, . a ee

 
 

| MORGAYEMORG AN- MEMPHIS, LLC

LEG UU
ao laine Sheng (INBPR NoDISa38)
Pn Bradford § Spicer (ENBPR No. 303 37),

Se  dttorneys for Plaintiff. 0 es oo
ea AOS. Main Street, Ste. 2600 - ce

 

-- Memphis, TN 38103 ©
2° Phones (901) 217- 7000.
Fax: (901) 333-1897
-bspicer@éforthpeople.com
bepicerigforhpea 20m So a as

 

 

Nand
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 78 of 145 PagelD 83

 

CERTIFICATE OF CONSULATION =
cas | - Undersigned counsel hereby certifies that opposing counsel was consulted concetning the - ee
a is issues. addressed j in iis Motion by ermal on 1 August 28, 2 2019. Mr Anders stated that he we :

aa another Defendant,

 

¢ ERTI FICATE OF SERVICE

ae ‘L the under signed. attorney; do heteby certify t that a irae and exact copy of the foregoing mo
ey “instrament has been sery ed on the follows ing interested parties, via u, = Mail, postage pre-paid,
on this the. 4 day of September, 2019 ree Bae: ern

on John! E, Anderson, Sr. Esq. Se
oe AR Churehi Street, Suite 800. co

ay ~ Nashville, "TN. 37219): ke Se
a Attor prney, for: Defendant, Bass Pro Outdoor Wor nid L LC Co

 

 
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 79 0f145 PagelD 84

ELECTRONICALLY FILED :

2019 Sep 24 11:15 AM E

GALAROCOPECOURT é

IN THE CIRCUIT COURT OF SHELBY COUNTY, TENNESSEE :
FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS

 

MARGIE CHILDERS and LARRY CHILDERS

 

Plaintiffs, E

y. Docket No.: CT-0962-19 .
Div. I :

JURY DEMANDED

BASS PRO OUTDOOR WORLD, LLC d/b/a/
UNCLE BUCK’S FISH BOWL AND GRILL

Defendant.

 

SUBSTITUTION OF COUNSEL AND NOTICE OF APPEARANCE ON BEHALF OF
BASS PRO OUTDOOR WORLD, LLC

 

Defendant, Bass Pro Outdoor World, LLC (“Bass Pro”) advises the Court and other
parties that Margaret Cooper Roney, Laura L. Deakins, of the law firm of Lewis, Thomason,
King, Krieg & Waldrop, P.C., hereby enters a Notice of Appearance on behalf of the Defendant
Bass Pro, in substitution of John E. Anderson, Sr., Ariel M. Kelly, and the law firm of Dickinson
Wright, PLLC. Counsel respectfully requests the service of pleadings, notices, and other
documents filed or generated in connection with this action to be sent to Lewis Thomason, 40

South Main Street, Suite 2900, Memphis, Tennessee 38103.
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 800f145 PagelD 85

GALIM-06006

Respectfully submitted,

LEWIS, THOMASON, KING,
KRIEG & ey N. PC.

Oud

MARGARET COOPER RONEY (#26250)
LAURA L. DEAKINS (#30131)

Suite 2900, One Commerce Square

40 S. Main Street

Memphis, TN 38103

(901) 525-8721

Altorneys for Defendant, Bass Pro Outdoor World,
ELC

 

DICKINSON WRIGHT, PLLC Jf pL gM
ey 4 Lie Ly
f COM Wet ib HMe ATA, LAU ,
4
John E. Anderson, Sr. G3698) pe np Ans

Ariel M. Kelly #34340)

424 Church Street, Suite 800
Nashville, Tennessee 37219
(615) 244-6538
janderson@dickinsonwright.com

2, CUR AE] aise sew iaginttens pias te epee

)
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 810f145 PagelD 86

GALIM-00006
CERTIF ICATE OF SERVICE

‘The undersigned does hereby certify that a copy of the foregoing has been served via

electronic mail and/or U.S, Mail, postage prepaid upon the following counsel of record, this the
24th day of September, 2019:

9092211

MORGAN & MORGAN — MEMPHIS
Bradford J. Spicer (#30157)

Elaine Sheng (#18438)

40 South Main Street, Suite 2600
Memphis, Tennessee 38105

(901) 217-7000
bspicer(@forthepeople.com
esheng@forthepeople.com

Counsel for Plaintiffs

 

DICKINSON WRIGHT. PLLC
Jobo E. Anderson, Sr.

 

424 Church Street, Suite 800 —

Nashville, Tennessee 37219 “ fo ‘Ny

(615) 244-6538 { | @ ai °

janderson@dickinsonwright.com {\ fp Peace
P\AA i) Ue ALL

 

Laven. Deald ns

 

.
__ Case 2:19-cv-02806-JTF-tmp Document1-2 Filed 11/21/19 Page 82 0f145 PagelD 87

- IN THE CIRCUIT COURT OF SHELBY COUNTY, TENNESSEE _~
FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS

os MARGIE CHILDERS. and LARRY CHILDERS,

_ PLAINTIFFS,

hoes wo ee ee _ DOCKET NO. CT-0962- 19,

DE Sain Pe oe | TURY DEMAND

“BASS PRO OUTDOOR WORLD, LLC dibja

: UNCLE BUCK’S FISH BOWL AND GRILL, oe CE age

wiht os : DEFENDANTS ae

_ RESPONSE OF PLAINTIFF LARRY CHILDERS TO DEFENDANT'S.
INTERROGATORIES =o.’

ee : . oS AND RE QUESTS FOR PRODUCTION OF JE DOCUMENTS, CEs

OVERVIEW. AND. ) GENERAL OBJECTIONS

‘These Answers are not intended to, “nor r should they be. construed as affecting waivers, we a

es regarding & any objection P Plaintiff may have i in n relation | to the relevance, , material, admissibility |

 

 
oo _ expressly reserves the right to o supplement, revise, add to, clarify or r correct any. answers herein,

" RESPONSE: | ae “Larry Dale Childers oo | : a 8 7 o 7 : o ; es
wo oe (11385 Woodland Lake Drive. pole Se
cee Pi be ': Hernando, | MS 38632 a

2 o “Date of birth and social security number to be ¢ provided under separate cover, we Ses

INTERROGATORY | NO, 2:° State. the ame, age, and 4 relationship to all individuals _ 5 ae

ee sing with you on October 14, 2018,

ey are aware e of the 3 alleged actions of the Defendant that are the subjest of the : Complaint or r any of .
Be . the events s immediately preceding or. immediately following the alleged a actions of the Defendant nee

inthis case. ws ce 7 Bee ee,

‘pefendant th that are the subject of th the Complaint oo Co Pee

"RESPONSE: ‘Margie Childers, age 6 66, wife ae ee

: oe _ Margie Childers - -Co-Plaintiff and injured party

Lo Russell Dale Lee, grandson 7 cs

oe : a oo oe : oo EH Addison Lee, grandson

coos Taylor Cage Lee, grandson
ope Kimberly Cleveland, daughter. WS sp begs iss ie!

Dee dee! Thomas Cleveland, son-in-law. . ms Be

: An unknown female employee assisted Mrs. Childers immediately after,
the subject incident occurred, nn

supe bts

Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 83 0f 145 PagelD 88

_INTERROGATORY. NO. A: “State your, full n name, 2, social security number, date of birth, - .

 

 
_.. Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 84 o0f 145 Pagelb 89

_ Including your injuries. Ce We

INTERROGATORY NO. 4: “Please identi all other persons of whom you or your -

oe ‘attomey’ 8 are aware who have knowledge of ¢ any fact or allegation 3 set forth i in your Complaint, : cae

; RESPONSE: In addition to al parties, named i ‘in, ‘response to. Interrogatory. No. 3, Se |

a ue result of the slleged actions soft the - Defendant which form the basis of the i instant lawsuit.

: basis of the instant lawsuit, Mr. Childers had to do all of the cooking and meal preparation, wo :

RESPONSE: “AS a result of the alleged a actions of the Defendant which form the -

oe c there were e two 9) unknown male employees who y were e presenta and wrote : an n incident report, - ae

oe “take care of the family p pets, s, laundry, and washing dishes. _ Additionally Mr. Childers had a

| a f0 help Mrs. Childers get up. and down as she was | unable to put any weight on n her injured

s - Teg Mr. Childers had to drive Mrs. Childers to all doctors’ appointments and take care of , SS o oe

oes alll g grocery shopping. Mr. Childers was s unable to asleep in in the same bed as Mrs. Childers

an duet to the sensitivity of her i injury. Any physical contact caused 5 severe pain n for Mrs,

a x Childers as Mr. Childers i is an n active sleeper. Mr, and Mrs. Childers were unable t to be. o a ao

- intimate during the healing process. he

oe result of the aforementioned accident, pease dent the name, , address and telephone number Of oe

a each physician, doctor, chiropractor, paychologst sychiatis, hospital, or other health care a

 
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 85 of 145 PagelD 90

‘RESPONSE: None. es

- INTERROGATORY NO. 7 Please itemize e all medical expenses $ which y you allege that . oe

: you have ineured a as a aresult of the accident that is sthe subject of the instant lawsuit - : = oo ede a

 

.

"RESPONSE: None : - : / aoe EEN
7 -INTERROGATORY NO. 8: Please itemize 2 all lost wages which you allege that you 7 -

cot have incurred as a result of the accident that is the subject of ths instant lawsuit.

RESPONSE: Mr. Chitaers did not have any lost wages. ‘Hei is retired.

_ INTERROGATORY NO. 9: Ity yous are claiming any permanent impairment as a a result

Of the accident, state the a amount of f any permanent impairment being claimed and attach medical pee

RESPONSE: Mr. Childers is snot claiming any property damage a as a result of the coe

- accident that i is. the subject of this lawsuit. . a -

-INTERROGATORY NO. Mi: “Please itemize all payments that you have received from a —

ann or on n behalf of the Defendant or any other entity, including but not limited to payment received mee

: 2 Defendant. or ‘any other entity.

-INTERROGATORY NO. ey ‘Wentfy each, individual who has possession of any a .
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 86 of 145. PagelD 91

 

rs actions of the defendant. ‘Tf you w have made n none, s sO 0 indicate.

- _ RESPONSE: Plaintif is not in possession of any transeript 0 or written statements ae

 

a concerning the alleged actions of the Defendant. “Upon information and belief, an a -

z unknown manager of the Defendant's establishment wrote an incident report on a segat Cn

a pad. Plaintiff is also a aware that Mrs. Childers spoke with a representative from the.

insurance company representing the Defendant; however, the representative’ § name is. . a we
& ‘unknown, Bo EU Se ESS Doe bd pei os SBS EET Sa
INTERROGATORY NO. 13: “Meas each individual. ‘who. > as. possession 2 of any ces

oo a testimony at, the tral of this matter, please state:

a a) The expert s name e and address. oo
b The subject matter 0 on 1 which the expert is expected to sty.

oe Dy The substance of the facts and opinions to which the expert is exposed to testify.

= @) A summary of the grounds for each opinion held by the expert. |
moe - RESPONSE: Plaintitt has not yet determined. which b experts will testify 4 at the trial
oe Boge 5 18 re
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 87 of 145 PagelD 92

of this matter, but anticipates the testimony of one or more of Mrs. Childers? ‘treating \

ae . physicians wil be necessary and that he may call any of the treating physicians contained es : a

- within. the medical records to testify regarding the reasonableness and necessity of the - mh

a ‘extensive medical treatment Mrs. Childers has received a as a result of the e subject i incident. : cee a

nes Plaintiff r reserves. the ight to supplement» andlor amend this response i in 1 accordance with th the |

_ INTERROGATORY NO. 15: Asi a result of the accident which forms the ‘basis of the > - . oe

Se instant, lawsuit, were | any: “charts, maps, | photographs, plas drawings OF. “other “graphic / “ oe.

RESPONSE: - Upon information and belie, no charts, 1 maps, photographs, plats, : : os

oS son or other graphic representations y were made le by.0 or for Plaintiff,

panies andlor | treatment to. you prior to October 14, 2018. - lease include | your family ye - ae

: a physician.)

"RESPONSE: Plaintiff ob bjects to this Interrogator on 1 the cprounas that i iti is is overly

ae ‘admissible evidence.

_ INTERROGATORY NO. 17: “Wentity any and al physicians, doctors, chiropractors, : . oo a

moe sol psychiatrists, hospitals, or rother health care e facilities and/or providers who rendered fk,

oe services andlor treatment to 0 you after October 14, 201 8. Do not include the subject accident

2 a : broad, unduly burdensome and i is not reasonably calculated to o lead to the discovery of

_ RESPONSE: Plainti objects to this Interrogatory on n the grounds that iti is overly

wh Boge 6 06 13

 
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 88o0f145 PagelD93 |

. admissible evidence. o

" INTERROGATORY NO. 18: State the date and: nature e ofa any social security

oe received from any agency, company, person, corporation or government.

‘RESPONSE: Plaintiff objects to this Interrogatory to the extent it violates the . a ae ie

a 2 Collateral Source Rule and seeks information that i is outside thes scope of) Rule 26 of the.

oe Tennessee Rules of Civil Procedure,

oe which 1 you have e ever 1 been involved a asa a party, either paint or defendant, state the following:

hs o The city and state where the lawsuit was filed.

~ docket number. os = rn

8 The 1 nature of ‘the lawsuit, ie, workers” compensation, automobile accident, ae

 
_ Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 89 of 145 PagelD 94

 

os INTERROGATORY NO. 2k df you are making a claim for lost earings or Floss of 1 a : a

“partcuariy the folowing: es oe : o Ss : mo o . os o ee - 2 oe | 28 _ 8 * Beye : oo : - we o ee

 

ee : - a : oS : : . “a ‘The name, address and telephone number of each employer.

by al positions held.

oe) The nature of the work performed, ee

oo “d) Time periods during which you worked for such employer.

coe) The reasons s for termination. cee

fp say or tr wages reccived. cies

oe g) The n name of your immediate s supervisor. S

os ‘ = - mo "RESPONSE: Plaintiff is : not making a “claim: for lost earnings or + loss of earning
- capacity. oo a a a oe - aS - o ae a oe - oe . = - . | ee oe : po - = : EE

_ INTERROGATORY NO. 22: List your educational background including the n names aoe

co ‘and addresses of each school you have attended and the ¢ grade completed, Additionally, include es

- | the names $ and addresses of any technological or r vocational programs you have attended, and the as

coe dates y you atended each.

AEs Dilworth Lane, Hernando, Ms. 38632 in 1970.

: ~ INTERROGATORY NO. 23: Please c identity all witnesses to this accident.

- RESPONSE: Plaintiff is is unaware of any witnesses to this accident.

" INTERROGATORY NO.24 ea all facts and documents which h support your aaa

Page 8b
Joga conclusion. Subject to > and without waiving the foregoing objection, the Defendant,
os aso owner and operator of the establishment should have conducted routine inspections of |
— the premises, including tl the area a where liquid + was allowed to remain on the floor without

an. the p presence of warning signs to protect the safety of patrons and guests including Mr. -

oy Childers and Mrs. Childers.,

. REQUESTS FOR PRODUCTION OF DOCUMENTS: - |

REQUEST F FOR PRODUCTION NO. AL: with. regard to. each physician, -docter, Fe oes

- -ealeulated to lead t to. the discovery o of admissible evidence.

Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 900f145 PagelD95

* - : medical treatment as a result of the injuries you claim v were sustained by you é as a result of the rn

accent at issue in this case, e pleas attach each medical bill, medical record, I report, doctor's S note, mr: ce

“ abcovary ot of admissible evidence; it is s overbroad, ‘unduly b burdensome and i is not reasonably en

 
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 910f145 PagelD 96

RESPONSE: Plaintifri is, not i in possession of any written statements s responsive to this -

. a a Request,

ge nEeR Me tered ehteebateces sheets se

REQUEST FOR PRODUCTION NO. 4, Attach a copy of all reports, documents, etc, ee | oe

: pm by any expert identified i in Interrgetory No. 4.

"RESPONSE: Trial witnesses s and/or exhibits have not been determined. at this s time,

“but 1 will be disclosed at a Inter date pursuant to ) Tennessee Rules. of Civil Procedure. a - a

mo Plaintiff wil II supplement this s Response in accordance with the requirements of the Tennessee seed

a Rules of Civil Procedure.

Po oe plat, drawing, or ‘other graphic representation i identified i in nInterogatory N Ne. 1 5.
co ; _ RESPONSE: Plaintiff i is $ not i in possession of any documents responsive | to Request ©

REQUEST FOR PRODUCTION NO. & _ Copies ofa any y and all photographs, videos or ro my oo

7 movies s depicting the condition of Plaintiff either p prior too or rafter the accident of October 14, 201 8. ces a

RESPONSE: Plaintift is s not in possession of a any photographs videos, or movies soe ey. -

_responsive to this Request. ene
- REQUEST FOR PRODUCTION NO. h “Produce for the five years preceding the oo

ue subject accident, every income tax return filed by 3 you u with any government agency for the e given a

Bo five year ar period.
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 92 of 145 PagelD 97

S Interogatory No, 16, ‘please produce each medical bill, medical record, report, doctor’ s note,

: i insurance. e forms, or other treatment record prepared by each physician, doctor, etc.

" RESPONSE: Plaintiff objects to this Request « on the grounds that it seeks ‘irrelevant

— admissible evidence; iti is overbroad, unduly burdensome and i is not ¢ reasonably calculated

- REQUEST FOR PRODUCTION NO. 8: For each medical | provider identified in : eres

eo ‘to lead to the e discovery of admissible evidence. ae a - oe een wh oe Be noe a ae . Oe oe

a he i is not i in possession of any documents responsive to this Request

"REQUEST FOR PRODUCTION NO. 1: Provide a an n executed. and completed o copy of oe

Put the attached medical authorization. ae

and immaterial information, and i is not reasonably calculated to lead to the discovery of.

"RESPONSE: Plaintiff objests to this Request on 1 the grounds that it seeks irrelevant mo a

ve admissible evidence; it i is overbroad, ‘unduly burdensome and is. not reasonably calculated, : mee

Soe Hot

 

 
| Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 93 0f 145 PagelD 98

coe to lead to the discovery of admissible evidence,

"REQUEST FOR PRODUCTION] NO. 12: Provide a an executed and compet copy. of oS - : | _

ee the attached employment release. a

"RESPONSE: Plaintitt obj ject to this Request on the 2 grounds that it seeks irrelevant

- _ and immaterial information, and i is snot : reasonably caleulated to lead to the discovery of

= : admissible evidence; iti is overbroad, unduly burdensome and i is not t reasonably. calenlated

- lt not, 1, please indicate.

to lead t to the discovery ofa admissible evidence,

a _ RESPONSE: Plaintiff objects to this Request o on the grounds t that it seeks irrelevant

vo and immaterial information, and i is not t reasonably calculated to lead to the discovery of

ia admissible evidence; iti is s overbroad, unduly burdensome and i is not reasonably caleulated

. : to lead t to the discovery of admissible evidence.

the attached release for'w workers compensation claim nrecords if you have esoughta any such benefits. ot

" REQUEST FOR PRODUCTION? NO. 14: Attach all ‘documents identified in the a

es responses to. the Inerogatores 0 or relied ‘upon in providing said 1 responses.

' Request,

hl your claims in this litigation,

Request. o - a me 7 oe me me a — oe ces oe = oe —

- RESPONSE: Plaineift is not in | possession of any. documents responsive. to. this 2 .

: Page 12 Me

"REQUEST FOR PRODUCTION? NO. 15: Produce a a copy of all documents supporting _ . es

 

 

=
ES
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 94 of 145 PagelD 99

REOU EST F OR PRODUCTION NO. 16: Produce a coy of all photographs depicting

oe the condition of the | premises on n the date of the accident. S ~ oe : oe

 

"RESPONSE: Plaintiff i is not in 1 possession of any | photographs responsive to. “this ." co

vy - Request.

"REQUEST FOR PRODUCTION NO. 17: Produce a “copy. of all, _ photographs, fe

. - videotapes, 0 or r any visual depictions depicting any physica i injuries sustained by you in 1 this, ae

a oS accident.

aS RESPONSE: Plaintiff i is. not. in Possession of any y photographs videotapes, 0 or "any yo ae

ce _ visual depictions responsive to this s Request. oe - .

; : | Respectfully submitted, ee a

MORGAN & MORGAN _-

   

LE La Nat. hf
*..\.. Efigine Sheng, Esq. CM BPR 18438) S
~~ Onge Commerce Square, Suite 2600 ore or
oe: Memphis, TN 38103 ons OE
Se  Pelephone: (901) 217-7000. eT
Bax: (901) 333-1882. >
: ~ esheng@forthepeople.com —

a S ‘Attorney for Plaintiff me a | ae 2 a8 . o : oo ae

"CERTIFICATE OF p SERVICE pee one 2 oe
a kK Elaine Sheng, do. hereby certify that a copy ¢ of the foregoing pleading was : mailed on:
“this. es day of October, 2019, t tor pyr bts oo
as ~ Laura Deakins Pe oe sr as en
Lewis Thomason, King, Krieg, & Waldrop, P, c. Ce
Aaa Church Street, Suite 250 An a ay
#f age 13 bof 4

 

 
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 95 of 145 PagelD100

© Nashville, TN37219

 

 

i

 
. Case 2: 19- “CV- 02806- JTF- “imp Document 1- 2 Filed 11/21/19 Page 96 of 145 PagelD 101

 

oo VERIFICATION -

"STATE mor ances ee
COUNTY OF Saou : : : : : Le

    

A Lamy Childers, after first being duly s sworn, s state as s follows: oe wo - - ois . - : ne

Y have read Plaintiff s Responses to the First Set of Interogstories from Defendant, and ee ca : '
+ the responses a are true and correct. . Soa LAT pes

 

ae ~ clades = REE : : 2
| Pie i | - a ee

 

 
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 97of145 PagelD 102

IN THE CIRCUIT COURT OF SHELBY COUNTY, TENNESSEE
FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS

MARGIE CHILDERS and LARRY CHILDERS,

Plaintiffs,

 

z=
i

v. Docket No.: CT-0962-19; Div, k
JURY DEMANDED

BASS PRO OUTDOOR WORLD, LLC d/b/a

UNCLE BUCK’S FISH BOWL AND GRILL,

Defendant.

 

PRGOEGSED ORDER GRANTING MOTION FOR LEAVE TO AMEND COMPLAINT

 

UPON Plaintiffs’ Motion for Leave to Amend Complaint, it appears to the Court that
there is no opposition to Plaintiffs’ Motion to Amend the Complaint for the purpase of adding an
additional Defendant, Federal Building Services, Inc. The Court hereby finds good cause and
hereby grants Plaintiffs’ Motion for Leave to Amend Complaint pursuant to T.C.A. § 20-I-119
of the Tennessee Rules of Civil Procedure. |

IT 1S, THEREFORE, ORDERED, ADJUDGED and DECREED that the Plaintiffs shall
be allowed to amend this Complaint as set forth in the Motion for Leave to Amend Complaint
and that the amendment relates back to the date of the Original Complaint filed on March 6

2019.

 

JUDGE

Date:

 

 

 
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 98o0f145 PagelD 103

PREPARED BY:

MORGAN & MORGAN — MEMPHIS, LLC

Af

Elaine Sheng | s CINBPR 18438) |S na cent
Bradford J. Spicer (TN PR No. 30357) oo
Attorneys for Plaintiff
40 S. Main Street, Ste. 2600
Memphis, TN 38103 |
Phone: (901) 217-7000
Fax: (901) 333-1897
=  Bsplcer nfotthpedple.com
sheng@forthepeople.com

‘ul

Laura Deakins SBSe

Attorney for De or

Lewis Thomason

40S. Main Street

Memphis, TN 38103

Phone: (615) 244-6538 —

Fax: (615) 670-6009
Ideakinsi@lewisthomason.com

CERTIFICATE OF SERVICE

I, the undersigned attorney, do hereby certify that a true and exact copy of the foregoing
‘ instrunient has been served onthe following interested parties, via U.S. Mail, postage pre-paid,

on this thee f day of October, 2019.

Laura Deakins
Lewis Thomason

40 S$. Main Street
Memphis, TN 38103

Ghky

Elaine Sheng

 

Nw

 
Case 2:19-cv-02806-JTF-tmp Document 1-2. Filed 11/21/19 Page 99 of 145 PagelD 104

 

are ce - | aN THE CIRCUIT COURT OF SHELBY COUNTY, TENNESSEE a
ee FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS.

os uo : / MARGIE CHILDERS and LARRY CHILDERS,

 

Loa tas "PLAINTIFFS, eed a VED Te Ede, on head bh Pl eR ee :
a. : : ee : : : ee | | DOCKET NO. CT-092-19
“BASS PRO OUTDOOR WORLD, LLC d/bja. : : Oy ; ee
_. UNCLE BUCK’S FISH BOWL AND GRILL, o
be "DEFENDANTS ~

ane - RESPONSE OF PLAINTIFF § MARGIE CHILDERS To DEFENDANT'S
CS i eo “INTERROGATORIES a anes os an
eens 2 or AND REQUESTS FOR PRODUCTION OF DOCUMENTS | ce ahh

OVERVIEW AND GENERAL OBJECTIONS

eS These Answers « are not intended to, nor - should 1 they be construed as steing waivers

ees privilege or competence of they various discovery propounded or rof the information and documents ae

ne identified herein, On the conta, these Answers are intended to. preserve and do, in fact, e eT Se ey

ar preserve all of Plaintifh's right to object o on \ any grounds a at any time to the e discovery, itself o or to the 7

ee ‘covered b by t this , discovery request, ‘whether or ‘not answers are ‘furnished herein, Plaintft ne
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 100o0f145 PagelD 105

“expresely re reserves s the vight to supplement, revise, ead to clarify or ‘correct any answers herein,

_INTERROGATORY NO. 1: State your full n name, , social security number, date of birth, ”

- ‘home address and business address, and if you have ever ‘had your: name ¢ legally changed or r used ee

Y 7 oy “Margie Kendall Childers |

hs Hernando, MS 38632

ce a Business address:
- 200 SW Parkway -
oS _ Memphis,’ TN 38109”

-. Plaintiff has also used ‘the following » names:

“Childers (maiden), Margie Carlisle, and Margie Manues..

"RESPONSE: |

oo “in this case.

a Russell Dale Lee, grandson. eer nnes
-” Eli Addison Lee, grandson. - aes

Taylor Cage Lee, grandson / =: Toe

- Kimberly Cleveland, daughter —. - oe

- Thomas Cleveland, son-in-law - nee

Page 2 of 16°

"11385 Woodland Lake Drive De OR Ss

nn ‘Parkway Health & Rehab : : = — oS ae

_ Margie Lyan a

“Lary Dale ier, 65, husband ae - : - ce

~ RESPONS! SE: “Larry Childers - -Co-Plaintift Bs

 

 
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 101 0f 145 PagelD 106

“An unknown female employee a assisted Mrs. Childers immediately after a
- the subject incident occurred. cs

_INTERROGATORY NO. 4: ‘Please denity all other p persons S of whom you ¢ or Pa z Su

 

a result of the alleged a actions sof te Defendant which form the basis of the instant lawsuit.

" RESPONSE: ‘Plaintiff sustained : a fractured right patella and s severe ‘back strain,

~ INTERROGATORY NO. & With regard to the i injuries you claim, you sustained a as a:

 

- result of the aforementioned accident, please identity the name, address and ‘telephone n number of ee

 

 

 

- = detailed blow: 4 Pe ee cee es ene : - moe ne
oo Dates me | Facility/Provider : Treatment no oe pone
(10/15/18 - 11/21/18: | Campbell Clinic Treatment of — fractured |\

 

 

 

 

| PO Box 18698. oe patella and lower back pain. |. a
Belfast, ME 04915 _ we ve fa

Gage 3b 6

 
Case 2: 19-cv-02806- JTF- tmp Document 2 Filed 11/21/19 Page 102 of 145 _RagelD. 107

Co detailed below: Bee

- have incurred a as a a result of the accident that is the subject of this instant lawsuit,

 

vee 11/9/S— 03/21/19 : : “| Cornerstone Rehab ‘| Physical Therapy for knee |—
Sa .| 421 East Commerce Street . rehabilitation - and «lower |

 

 

 

 

a Hernando,MS =|. :.-- | back pain.
- Piaintt reserves the ¢ right fo supplement and/or amend this Tesponse..

 

 

Dates 9 a Facility/Provider Petal

 

PO Box 18698.
| | Belfast, ME 0491S poche RS ig uh ia a
TRC IG “0... -| Cornerstone Rehab fo $3,019.00
Se es 421 East Commerce Street Poe
‘Hernando, MS: ~ a SO

 

 

- | Family Medical Clinic
| 3451 Goodman Rd., Ste. 115
Southaven, MS 38672

 

 

 

 

 

 

“Plaintiff reserves the Fight to supplement andlor amend this response, ae

10AS/8— 11/2118 | Campbell Clinic §3123.00)

[Taig 0isis Tr. Robert Skinner |S SOTO

oD TOTAL | ee ws a SEL eae Coo

_INTERROGATORY NO. | 8. Please itemize “all lost wages which you allege ¢ that at you : . ee

- RESPONSE: Plaintiff works PRN. ‘Due to this incident, she had to be off work for a oo

- are @) months. “She generally worked 10- AS days per month. . When she returned to we

oes : work i in February 13, 2019, she was only a able to work a total of five ® days for the month he 5 us

me § of February.

Page # of 16

 
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 103 of 145 PagelD 108

a right to supplement andlor amend this response, :

| INTERROGATORY N NO. 9: if you ate claiming any permanent impairment a as a result -

| RESPONSE: Plaintiff j is still being treated for this incident. Plaintift reserves es the ee

- INTERROGATORY NO. 10: Please itemize all propery damage which y you wallege that ee

a you have incurred a as a result of the accident that i is the subject of the instant lawsuit,

a incident.

-INTERROGATORY NO. 1 Ui: ‘Please itemize all payments that y you have received from poss

 

oe actions of the defendant. If you shave made none, so ‘indicate,

_ RESPONSE: Plaintiff i is s not in \ possession of any. transcripts or written, statements ee

ona legal pad at the time of the incident. ‘Furthermore, Plaintiff spoke with an unknown -

ma concerning the alleged « actions of the Defendant. ‘She i is unaware of who i is in 1 possession of . mo

the documents. “An unknown manager representing the Defendant wrote an incident report a

 

=
=
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 104 of 145 PagelD 109

a female representative from the Defendant's insurance carrier.

written statement made byt the Defendant or representative of the Defendant concerning, the alleged . oo : te

: actions of the Defendant or possession of the transcription of any recorded statement t made by the. Be

EY you have n none, so 0 indicate.

. concerning the alleged actions of f the Defendant, ‘She is. unaware 2 of who i is in possession of : - ee
- : the documents. An unknown manager representing the Defendant wrate a an incident treport co

oe on: a egal pad at the time of the incident. ‘Furthermore, P Plaintiff spoke with 2 an ‘unknown ' - ; | oe

_ INTERROGATORY NO. 13: -Maentty © each individual who has possession of 3 any ny Ho

oe female representative f from the Defendant's insurance carrier, me

ce Procedure, with respect to all witnesses whom you will or r may call z as experts to give > opinion peas

~ INTERROGATORY NO. 1d: Pursuant to Rule 26. 6024) 0 of the Tennessee Rules of ot Givi : . : - a

ome testimony at the trial of this matter, please state:

®) The expert s name sand address.

—b) The subject matter ¢ on 1 which the expert is expected to otestify,

8. The substance of the facts and opinions t to which the expert is expected to testify.

d A summary of the grounds for each opinion held by the expert,

"RESPONSE: Plaintiff has not yet determined which b experts will testify at the trial of ce ope

ea Defendant or r representative of the Defendant concerning ‘the alleged actions of the Defendant. If ce

- 7 "RESPONSE: "Plaintiff is not i in possession of any transcripts 0 or ‘written statements : pibyi 4 oe

Oo . this matter, but ¢ anticipates the testimony of « one or more of her treating gphyicans will be o

oe . : eords to testify y regarding the reasonableness and necessity of the extensive medical

- ER: me - Page 6 06 16

treatment she has received as a result of the subject incident. Plaintiff reserves s the right to - - |

 

Eo IBSP Seog] dosed

seep
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 105o0f145 PagelD 110—

 

supplement and/or amend this response in accordance with the requirements, of ‘the oy pee

va Tennessee Rules of Civil Procedure, a - ee 2 Be ee bs . oo CURA Ra

 

oes ee - _INTERROGATORY NO. 15: As ares of the sccident which forms the basis ofthe

=
c=

a : instant. lawsuit, were any ‘charts, Maps, -Photourhs, ‘Plats, drawings or other ‘graphic ce

_ INTERROGATORY No. 16: “demi any and al physicians, doctors, chiropractors, - : es

Bes pycholoiss psychi, hospitals, or rother health care facilities and/or providers who rendered oe

i services. andlor treatment to you prior to October 14, 2018, "Please include your family : eis:
ce a physician)

"RESPONSE: Phaintitt object to this Interrogatory on a the grounds that it i is overly ao - :

no broad, “unduly burdensome and | is - not reasonably. calculated to lead to the e discovery, of anes

a admissible evidence. ‘Without waiving the c foregoing objection, between 2008 and October : 7 So

Ps 2 : Dates oo : Weve [Facitig/Provider” rar Treatment OT
| 216 es De. John Hope | | Seiatie pain een
poe: poset Hermando, MS 38632 : aa
“sos. | 2017-present 00°... | Dr, Robert Skinner «>. | PCP, > High Blood Pressure, :
oe ns | Pamily Medical Practice... | Cardiomyopathy. 4 ene
‘| 3451 Goodman Road, #115 - ee
Seok Southaven, MS 38672 ae oo
| 2011 —present.° °° | Dr. Krouse 2 0 | Cardiac Care ©
OI Ee es Dee Stern Cardiovascular po Pe
-7362 Southcrest Parkway. |
oe a Southaven, MS 38671_ i bp _
‘| 2010 - present... | Dr. Somer =: “| Cancer follow-up: - -
a a) West Climie Pe
_| 7668 Airways Blvd. fee ae

Page Tob 16

 

 

 

 

 

 

 

 

 

 
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 106 of 145 PagelD 111

 

 

 

Southaven, MS 38671

 

 

 

o Plaintiff reserves s the right to supplement and/or. amend this response.

_INTERROGATORY NO. i

“Identify any and all physicians, doctors, chiropractors,

a peychoogis, psychi hospitals, o or other health c care e facilities and/or providers who rendered Ce

. . RESPONSE: Plaintist objects to this Interrogatory on the grounds that it is overly wee

ae broad, unduly burdensome and is not \t reasonably caleulated to lead to the discovery of : Oe

os A admissible evidence.

Plaincitt has received treatment from the following providers:

 

Facility Provider

 

 

 

| WIT = present pe

oo a Treatment
7 2016 - “As needed Dr. John Hope oo ) Seiatie pain
. 2620 Hwy. 518.000 ee
Hernanda, MS 38632 - -
Dr. Robert Skinner ° PCP, High B Blood I Pressure :

| Family Medical Practice ° . :
-. | 3451 Goodman Road, #115
| Southaven, MS 38672.

Cardiomyopathy —

 

[307i =present

| Dr. Krouse ° ae
os Stern Cardiovascular: ee P

oe 7362 Southcrest Parkway |
|. Southaven, MS 38671 - ---

ee ~T Cardiac Care |

 

 

~-[2010— present

 

i) Dr. Somer

West Clinic

| 7668 Airways Blvd. ee

Southaven, MS 38671:

 

 

 

_INTERROGATORY. NO. 18: “State the date and nature of any social security benefit,
- disabily benefit, Or workers compensation benefit that you have ever applied for ¢ or received a, :

> from any agency, company, person, corporation o or government,

Plaintiff reserves the right to supplement and/or amend this S response. oo - ae

"Without 5 waiving the foregoing objection,‘ since - October 14, 2018, . oS oe ay

"RESPONSE: Due to Plaintitr age § she receives s Social I Security benefits and has :

Gage 8 ob 16

 
_ Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 107 of 145 PagelD 112 .

ee "corporation or government,

Hs “benefits, 1 nor has she ever applied for these benefits from. any agency, company, person, ue

_ INTERROGATORY NO. 19: ‘With regard t to all Hawouts other than the instant case, =: os 7 ao

“which you have ever - been involved a as a Party, either plaintiff o or defendant, state the following:

ssa) The ¢ city sand state where the lawsuit was s filed.

any b) The | caption of the lawsuit ¢ ineluding the court in which it was pending and the oe

ie docket number.
a) The: nature . of the. lawsuit, ie., workers" compensation, automobile accident,
: “products liability, criminal, ete. -

OR! 2 . : @) T he outcome of the lawsuit. a

"RESPONSE: Plaintift objects to this Interrogatory on nthe grounds that it i is overly. Co

- broad, unduly burdensome and is not reasonably caleulated. to lead to the discovery of - : - " - :

- admissible evidence, Without waiving the foregoing objection, Plaintiff has not been a party -

= . to: any ‘ype of lawsuit i in 1 the last 10; years.

 

~ INTERROGATORY NO, 21: If you 2 are 2 making a claim for lost ¢ earnings « or, loss of co

earnings capacity, please st state your entire work k history and for each employer, please state e with cers

. partiulaity the following:

- a) The name, address and telephone number of each employer. . - -

 

:
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 108 0f145 PagelD 113

DA All positions held.

oe) The nature of the work performed oe | - o cee

 

& - d) Time pviods during which you: a worked f for such employer: . :
oo e) The reasons for termination. sae |
a f : Salary ons wages sree. ae Ss ee
ae a p) Ther name ¢ of your immediate supervisor. ae

"RESPONSE: Plaintit objects to this Interrogatory on the ¢ grounds that it is soveriy ae i.
_ broad, waduly b burdensome and is not reasonably calculated to lead to the discovery of
- admissible evidence. - Without _waiving the. foregoing. objection, Plaintit submits
oe S - » information for the last ten 2 (10) years off her employment history: | nS

- a) | The Highlands of Memphis, LLC
3549 Norriswood Avenue

Retake Memphis, TN ee

WE ES (901) 328- 7820.

. b). Wound Care Nurse.

a : “9 Dresing Changes, Assessments, Documentation, Treatment Determinations.
a °) aioe lefts as a a result of new w management and a personality conflict.

8 -$37.00/hour oo 2 a - ne | oh ye - : oe - S : : LEE

gy Charlotte Pierce - Administrator a ee

a ‘a) Parkway Health and Rehab. a So
<> 200 S. Parkway Wo

_ Memphis, TN 38109.
5 901) 942-7456

Fuge of 6
_ Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 109 of 145 PagelD 114

oo b), Wound Care Nurse eet eS fs oe =: - - : he. Ray DD oe

i °) ‘Dressing Changes, Assessments Documentation, Treatment Determinations on

oe d) 2014 - “present

ms ) ‘Not t applicable oa . eos oo

pg Natty Berkley Administrator -

ee “INTERROGATORY NO. 22: Listy your educational background ncn tl the r names ~ -

mr on addresses of each schoo! you have attended, and the grade complete. Additionally, include wa ans

a . & aucsy you attended each.

8 School at Northwest Communit College where she completed h her nursing program i in. 1.1983. oe

_ RESPONSE: _ Plaintiff received, her GED. in “1982, . She then attended Nursing. TEES

_ INTERROGATORY NO. 23: Please deni all witnesses to this accident.

_ INTERROGATORY No. 24: en al facts and documents which support your. oe a

_ RESPONSE: Plaintiff objects to this Inerrogatory to the extent that it requests a

fe legal conclusion. ‘Subject to and. without waiving | the foregoing objection, the Defendant, a

oe . as owner ‘and operator of the establishment should have conducted routine inspections of

a . the presence of warning signs to o protect the safety 0 of patrons and guests including I Mr. . ne Se

wht Childers and Mrs. Childers. - Q . |

 
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 110 0f 145 PageID 115

medial treatment as a a result of the injuries you claim: were sustained by y you as a result 0 of ‘the a DSS

os ae a accident at issue >in this c case, lease attach each medical bill, ‘medical record, report, doctor snote,

oS 2 ° or your rattorney.

"RESPONSE: Phainti object to this is Request on. the grounds that it i is overly

- broad, unduly burdensome and i is not t reasonably calculated to lead to the discovery of |
a admissible evidence. Without waiving the foregoing objection, please 5 see e the redacted

medical bill and records attached hereto as s Exhibit “A”.

a “atached hereto as Exhibit “BY, : oe oe ae - “ a oe : . a ee Ls ae — 7 | oe

REQUEST FOR PRODUCTION NO. 3: ‘Produce all written statements identified i in

7 a Interrogatory Nos. 2 and 13

 
_ Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 111o0f145 PagelD 116

oe ’ photograph pla, drawing, or -other graphic representation identified in nTnterrogatory No. 15

"RESPONSE: ‘Plaintft is ; not in Possession of any chart, map, photograph, a, 7

a drawing or r other graphic representation responsive to ‘this s Request,

os ivevea period,

RESPONSE: Please: see e Plaintiff's W22s and Tax Returns for the ast five Oy years rs
“aaced hereto as Exhibit “B™, Js Oe oe oe : : - oS 8 = oh . 2 me

"RESPONSE: Plaintiff ‘objects to this Interrogatory. on ‘the grounds that it is s overly. ce

- broad, unduly burdensome and is not o reasonably calculated to olead to the discovery of.

co Release for the requested documents for the past ten 0) years if itprovided by Defendant,

Gage 18-08 16.
Case 2:19-cv-02806-JTF-tmp Document1-2 Filed 11/21/19 Page 112 0f145 Pagelb 117,

REQUEST FOR PRODUCTION NO. 9: For each medical “provider identified 1 in :

| - Interogatory No. 1, please produce each medical bill, medical record, report, doctor's $ note, -

a anos forms, or tother tr treatment record, prepared by each physician, doctor, etc. oo nS PLS ae

- RESPONSE: Plaintiff objects to this Request on a the grounds that it. is soverly broad, ee wot

| % _— attached hereto as s Exhibit “A, as

a CN No. 19, please produce copies sof the Complains, “Answer, and all I discovery documents.

e evidence. ‘Without waiving g the foregoing objection, please see e the redacted medical bill and co

oe "RESPONSE: Plaintitt has. not identified any lawsuits, in » Inerrogatory No. 19; oS os

"REQUEST FOR PRODUCTI: ION NO. LU: Provide an n executed and complete copy y of pa sae :

; ihe attached medical authorization.

"RESPONSE: ‘Please see the attached d executed Medical Authorization. :

REQUEST FOR PRODUCTION NO. 12: Provide 4 an n executed and | somplted copy oy of = . oo

: a attached employment release.

_ RESPONSE: Please: see the attached executed Employment Release. | - aan

"REQUEST FOR PRODUCTION NO. 13: Produce an executed and completed copy. of eee

If nt please i indicate, wed - os - oes oe : a - oe mS

"RESPONSE: ‘Plaintiff has not sought any such benefits.

: the attached release for workers’ compensation claim records ity you shave sought any such benefits. eee

RE DEST FOR PRODUCTION NO. 14: Attach, all documents identified in “the re

responses to ‘the Interrogatories or rrelied upon in providing said responses.

 

 
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 113 of 145 PagelD 118

nae a : Po o — 2 — oe ae o a So oe y o | me — a oo -

 

"REQUEST FOR PRODUCTION NO. 18: Produce 2 a copy of all documents s supporting Co

r

your claims i in this litigation,
"RESPONSE: Pleases see ¢ documents attached as s Exhibits “An and “BY which h support ares -

- ™ her claims i in n this litigation.

REQUEST FOR PRODUCTION NO. 16: Produce a a copy of all photographs depicting renee
a the condition of the premises ¢ on the date oft the accident.
"RESPONSE: -Plaindift i is not iin possession of any Photographs» responsive to this es - oe

S equest

QUEST FOR PRODUCTION NO, 17: Produce a. ‘copy. of) all _photopeph, ——
- dae, or any y visual depictions depicting « any physieal injuries ‘sustained by you in this is ne

oh sceldeat,.

"RESPONSE: Plaintiff i is not in Possession of any photographs videotapes or r any oy | . :

oo visual | depictions responsive fo 0 this Request.

- Respectflly submitted,

ae . MORGAN & MORGAN

 

 

~... Elattié Sheng, Esq. (TN BRR #18438)
~~: Onge Commerce Square, Suite 2600. eee : an
~. -)' Memphis, TN 38103 eS
ae “Telephone: 01) 217- ~7000 :

Sage 15 of 16.
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 114 0f145 PagelD 119

 

Fax: (901) 333-1882
esheng@forthepeople.com no Se
Attorney for Plaintiff; pe SR ks

oo / CERTIFICATE OF SERVICE he 2 oo ES : a

 

ee L Blaine Sheng, d do hereby certify that a copy of the foregoing pleading was mailed on my OE
this _ {S day of October, 2019, to: De eg US Lo Sa ig a '

: Laura Deakins - os : Ss pe
Lewis Thomason, King, Krieg, & Waldrop, P.C. a Bees eg a

_ + 424 Church Street, Suite 250. Slag ahi Pes So ba

-- “Nashville, TN 372190

  

C4 Lae
- Flee Seng

 

Page 16 of 16
Case 2:19-cv-02806-JTF-tmp Document1-2 Filed 11/21/19 Page 1150f145 PagelD120 |

eva VERIFICATION, =
“STATEOFXéanesee
COUNTY OF Sala ee

iL Margie C Childers, , after frst being duly 3 sworn, stated as follows:

- I have read PlaintifP’s Responses to the First Set of 2 Interogatores from Defendant, and . Hes

the responses are true and correct,

 

 

| Siete)

 

- ‘Notary Public =

My: commission 1 expires:

   

 

9 PARE See getiet siege at ee

PUR CA NEEL
| Case 2:19-cv-02806- JTF- “tmp Document 1-2 Filed 1/21/19 Page 116 of 145 PagelD 121

 

"MEDICAL RECORDS RELEASE AUTHORIZATION to

1 thereby authorize _ _ and its physicians, ‘employees and =.
agents to release or disclose to the below-named person or organization all of my medical records inctuding =
-.:: .. @fhy specially protected records such as those relating fo psychological or f psychiatric maperments. aru Os ENS
es abuse, alcoholism, sickle cell anemia, or HIV infection... - Pee aa -

 

RELEASE RECORDS TO - Dickinson Wright PLUG, or + their proper representative Da =

an oe _ 424 Church Street, Suite 800 RUE Ue yee :

a : Nashville, TN. 37219 an
Re Patient's Name: _

>. Patient's SS a Patient's Date of Baie

 

 

...:. Which physician's records?:_—__ _ an eee
~ Purpose of Disclosures: . _ we Ps
oe Only records generated by the above-named health cara provider (not including records. Be
: received irom other sources)... ees Sa peee INITIALS: ches de
wes ‘2. -Only a portion of records maintained by the above-named healthcare provider (dates « of eae
-» treatment, ete. please ani ay . INITIALS: a ae
“3. Ail records at this facility. pebee ener en weueaae - bee INITIALS:

a “Ifyou DO NOT WAN certain | ortions of j our medical record eased, pl read thie
Bees section carefully and initial the boxes for Information Lvou sto hot. wan nt releaned. Otherwise, your wo
a records will be released as specified above, oS SESE fn, nt

m y authorize the above-named heaith care » provider and its shysicians, employees and “agents to : : : es
a release the information specifi ied to the '¢ organization, agency, or r individual named on this request with the _—
: en of: . : ne a

“{nitials ° ~ ntials .
eS _--. Substance abuse abuse, if any.  Payenlogtl or psychiatric conditions, in. nany
‘ AIDS/HIVISTO's, if any... : tenes Dey a

~opunn

cases oo This Authorization will expire on 1 the following date or upon the 0 occurrence of the following ees
= event: One year from date of signature of this Releage__ Rae ane

Mo oo oe 1 understand that! may revoke the Authorization at any y time prior to the expiration ¢ date or event,
~ but that my revocation will not have any effect on actions taken by the above-named health care provider
- .. grits physicians, employees or agents before they received my revocation. Shouid | desire. to revoke this
".. Authorization, | must send written notice to the above-named health care provider. -
Sopa) | understand that Fam not required to sign this Authorization. The above-named health care
2 ‘provider will not condition treatment, payment, enrollment or eligibility for benefits on whether t provide this
-: Authorization: 002 ee ee ep ws
“ “| understand that my records may be subject to disclosures by the recipient and may no longer me
“be protected by federat privacy regulations. ‘I understand that this Authorization does not limit the above-
famed health care. oem or. its Povith core oo etees or or agents’. ability: to use or disclose my

7 -Pationt or Authorized Representative’ Signature:_ ONT a

“pate: 6 ql s\

 

"Relationship to petit: seth
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 117 0f 145 PagelD122 |

 

" EMPLOYMEN HORIZATION
TO WHOM IT MAY CONCERN: ee

 

A Margie Childers, (Social Security No. ____. hereby authorize my po

fs

o - employers to release a full and complete copy of my employment 1 records, including all ee
oS personnel records, attendance records, wage information, health care benefits records 7 ON
. and workers’ compensation records to the law offices of Dickinson Wright, PLLC or their : - - : . e :
| a designated representatives and/or agents. This authorization shall not become invalid by a : a
ae oo ; the passage or or expiration of time but shall continue in ful force and effect unless and 4 until : : : . oS . n
a - oe . specifically revoked by me. : Lo me oe oo 7 os 6

re, a ae | _WARGIE CHILDERS

DATE

 
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 1180f145 PagelD 123

ELECTRONICALLY FILEB
2019 Oct 22 3:19 PM
CLERK OF COURT

IN THE CIRCUIT COURT OF SHELBY COUNTY, TENNESSEE,
FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS

 

MARGIE CHILDERS and LARRY CHILDERS,
Plaintiffs,

¥ Decket No CT-0962-19; Div, I
JURY DEMANDED

BASS PRO OUTDOOR WORLD, LLC d/b/a .
UNCLE BUCK?’S FISH BOWL AND GRILE, and
FEDERAL BUILDING SERVICES, ENC.

Defendant.

 

PLAINTIFFS’ FIRST SET OF INTERROGATORIES AND REQUEST FOR
PRODUCTION OF DOCUMENTS PROPOUNDED UPON DEFENDANT FEDERAL
BUILDING SERVICES, INC.

 

COME NOW the Plaintiff's, Margie Childers and Larry Childers, by and through
undersigned counsel, pursuant to Rules 33 and 34 of Tennessee Rules of Civil Procedure, and
propound the folowing Interrogatories and Request for Production of Documents upon the
Defendant, Federal Building Services; LIC, to be answered fully; under oath, at the offices of
Morgan & Morgan, LLC, One Cominerce Square, Ste. 2600, Memphis, Tennessee, in
accordance with the Tennessee Rules of Civil Procedure.

INSTRUCTIONS AND DEFINITIONS

(a) These Interrogatories and Requests for Production of Documents are continuing in
character so as to require you to file supplementary answers if you obtain further or different
information before trial.

tb) In answering these interrogatories you shall fuimish ali such information as is

 

A PAWpRSp erences pe atest

 
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page1190f145 PagelD 124

 

avallable or known fo you and all agents, entployees, representatives, including attorneys. Should
you claim privilege, set forth in detail in your answers hereto the grounds for such claifn, and the

general nature of the information as to which you claim a privilege.

 

(c} “Person” means and includes a natural person, partnership, firm, or corporation or

 

any other kind of business or legal entity, including any governmental entity, its agents or
employees, Where name and identity of a person is required, please state full name, home address
and also business address, if known.

(d} The pronouns “you” and “your” refer to the party fo whom the Interrogatories and
Requests for Production of Documents are addressed and all representatives of same, including, but
not limited to, all agents, employees, investigators, and any others who directly or indirectly
represent, in any manner, the defendant.

(e} “Describe” means comprehensive, full, fair, frank, complete, accurate, and detailed
descriptions of the person, event, place, or document referenced.

(f) “[dentify” when referring to an individual, corporation, or other eritity shall mean to
set forth the name and telephone number, and ifa corporation or other entity, its principle place of
business, or if an individual, the present or last known home address, his or her job title or titles, by
whom employed and addréss of the place of employment.

(g) “Docunient(s)” means: all. manner of written, typewritten, printed or recorded
material whatsoever, including any graphic, mechanic or oral records or recordings of any kind,
correspondence, letters, telegrams, memoranda, records of meetings or conference, contracts,
agreements. reports,. checks, statements, receipts, returns, summaries, tickets, drafts, interofficé and
intraoflice. communications, offers. notations of conversations, records of telephone calls. or

meetings, printed matter. computer print-outs, teletypes, fax, invoices, pictures, blueprints,

 
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page1200f145 PagelD 125

schematics, lape records, transcriptions of tecords, video recordings, logbooks, business records and
all drafts, alterations, niodifications, changes and aniendments of any of the foregoing, of which you
have knowledge or which are now or were. formerly in your actual or constructive possession,
custody or control,

(h) If you know that any document(s) falling within the scope of these Interrogatories
and Requests for Production of Doctiments has been déstroyed or lost, or is unavailable for any
reason, you are requested to produce-a written list of any document(s) so unavailable, identifying
éach document as follows: thé request(s) the document pertains to; date, addressar’s or author's
name, title and address; addressee’s name, title and address, the name and address of every other
person td. whom the document was sent or shown; the subject mattér of the doeument, the general
character of the document; as nearly as possible, the exact content of the document; and the reason
for its destruction or unavailability.

(i) “Subject incident” refers to the’ incident or incidents taking place on October 14,
2018, as set forth in Plaintiffs Complaint filed in connection hereto.

INTERROGATORIES
INTERROGATORY NO. 1: Please identify the person or persons responding to these
Intetrogatories on behalf of the Defendant, and identify éach person who has provided.
information in contiection with these Interrogatories.
ANSWER:
INFERROGATORY NO, 2: Please identify the party who was responsible for maintenance
and/or care of the location where this incident occurred on the date of the aceurrence.

ANSWER:

 

po SBR

 

 

 
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 1210f145 PagelD 126

 

INTERROGATORY NO, 3: Please identify any person not already named as a party to this
lawsuit whom you contend caused or contributed to the occurrence complained of, inchiding any
architect, engineer, designer, contractor, subcontractor or others:

ANSWER:

 

INTERROGATORY NO. 4: Please identify each person with whom. you are aware that
witnessed the incident or the events occurring immediately before or after the incident: and/or

who heard any ‘statetrienis' made about the incident by any individual at the scene,

 

ANSWER:

INTERROGATORY NO. 5: Identify each employee or agent with personal knowledge of the
incident and for each such person: identify his or her job title and job or function which was
being performed by that individual at the time of the incident.

ANSWER:

INTERROGATORY NO. 6: Identify each person and/or employee interviewed concerning the
incident, and. for each such peisén, please state the date of the interview and the substance of the
interview, If the interview was recorded. and/or transcribed: a reproduction of the recording
and/or transcript will suffice.

ANSWER:

INTERROGATORY NO, 7: Identify each and every written report madé by any ‘person or
entity concerning the incident.

ANSWER:

INTERROGATORY NO. &: Please state, in your own words, what you believe happened

regarding the incident that is the subject of Plaintiffs’ Complaint and include in your Answer the

 
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 1220f145 PagelD 127

 

basis upon which you have formed that belief, identifying each person who provided you with
information which enabied you.to respond to this Interrogatory.

ANSWER:

 

INTERROGATORY NO. 9: Identify all persoris whom you intend to call as expert witriesses at .

 

the trial of this case, and for each such expert, identify:

a. The subject matter on which he or she is expected to testify;

b. The substance of the facts and opinions to which he or she is expected to testify,

¢. A suinmary of the grounds for each opinion to which he or she will testify: and,

d. The basis epon which he or she qualifies as an expert on the subject matter to which he or

she is expected to testify:
ANSWER:
INTERROGATORY NO. LO: Please identify your correct legal entity stating the date’on which
such entity was formed, the State of incorporation, the name(s) and address(es) of all officers,
directors, general partners, limited partners and all other parties with any interest in your
organization,
ANSWER:
INTERROGATORY NO, 11: Identify any previous or subsequent incident{s) of which you are
aware that. occurred in. substantially the same manner as the incident complained of in this
lawsuit, or which also occurred at the premises where this incident occurréd within the last seven
(7) years.

ANSWER:

 
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 123 0f145 PagelD 128

 

INTERROGATORY NO, 12: Identity m detail any changes that have been made by you, or
anyone on your behalf, to the physical site in the area where the incident occurred sitice the

subject incident.

 

ANSWER:

=
i

INTERROGATORY NO, 13: Identify any procedures and policies which you followed, at-and.
before. he time of the incident in question, concerning the inspection, maintenarice, reparr, and/or
cleaning of the area where Plaintiff Margie Childers’ injuries oceurred.

ANSWER:

INTERROGATORY NO, 14: Identify any warnings, whether verbal or written: (such as by a
sign, or otherwise) which Were given to the Plainuff, specifically, and/or to patrons or the public,
in general, before the incident concerning the conditions which caused or contributed to the
subject incident.

ANSWER:

INTERROGATORY NO, 15: Identify any admission(s) of declaration(s) against interest which
you contend was made by the Plaintiffs following the subject incident.

ANSWER:

INTERROGATORY NO. 16: Identify the date and time on which you were first notified ef the
dangerous condition which ultimately caused Plaintiff Margie Childers’ fall, which is the subject
of this lawsuit, and identify the manner by which you became aware of this information.
ANSWER:

INTERROGATORY NO, 17: At the time of Plaintiff Margie Childers’ injury, do you contend
that any person or entity other than you was responsible for the maintenance, inspection and care

of the locktion where Plaintiffs allege the injury occurred and, if So, state each anid every fact and

6

 
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 1240f145 PagelD 129

 

writing on which you base the contention and identify each and every writing that: sepports the
contention?
ANSWER:

INTERROGATORY NO. 18: Describe in detail any conversations any representative has had

 

with the Plaintiffs prior to or following the subject incident.
ANSWER:

INTERROGATORY NO. 19: What efforts are vou aware of that were made by the Defendant

 

to correct the conditions which may have caused the occurrence in question before the incident
in question?

ANSWER:

INTERROGATORY NO. 20: Please describe what policies, procedures and training.
procedures you are aware off if.any, that are followed in the course of training of your employees
with regard to customer reported inciderits at this location, including but not limited to, any and
all written material, slides, photographs, films, videotapes, which Defendant. utilizes in training
its employees.

ANSWER:

INTERROGATORY NO, 21: Please state the name and address: for any employees and/or
agents who. you understand. were assigned to clean, inspect and/or maintain the location where
the subject incident oécurred at any time on October’ 14, 2018 and for the one year period. of time
prior to that date, Also, state if the employee(s) is still employed with your organization,

ANSWER:

 
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page1250f145 PagelD 130

 

INTERROGATORY_ NO, 22: Please state the name and address of all employees and/or
agents of the Defendant who were on duty on the date of the incident, October 14, 2018, and-for
the one week periods of time immediately preceding and following this date.

ANSWER:

 

INTERROGATORY. NO, 23: Please identify all repair records, maintenance records, work -
orders, invoices or other documents pertaining to the maintenance, upkeep. or inspection of the
location where the incident occurred for the five (5) year period of time preceding the date of this
incident (October 14,2018) through the present.

ANSWER:

REQUESTS FOR PRODUCTION OF DOCUMENTS

 

UEST NO. 1: Please produce copies of all documents that you identified, reviewed. or

relied upon in résponding. to the Interrogatories served herewith and copies of all documents

referenced in your response to the same,

RESPONSE:

REQUEST NO. 2: The most recent restime or curriculum vitae of each expert whom you expect

to call as an expért witness at trial, along with:

a. All wrilten reports of each person whom you expect to call as an expert witness at
trial:

b. All documents upon which any expert witness you intend to call at trial relied to form
an opinion.

c. All notes, ¢orrespondence, bills, invoices; diagrams, photographs, x-rays or other
documents prepared or reviewed. by each person whom you expect to call as an expert

witness at trial: and,

 
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 1260f145 PagelD 131

d. All invoices generated by expert witnesses generated for performing all expert
witness services to the defendant, including but not limited to, the fees for the medical
eXamination, the records review, the pretrial preparation, any telephone conférence,.
any trial testimony anticipated and any other fee paid by the defendants for expert
fees.

RESPONSE:

REQUEST NO. 3: All written, recorded, or signed statements of any party, including the
Plaintiff. Defendant, witnesses, investigators, or agent, représentative-or employee of the parties
concerning the subject matter of this action.

RESPONSE:

 

REQUEST NO. 4: All documents, including but not limited to, any photographs, videotapes or
audio tapes, x-rays, diagrams, medical. records, surveys, drawings, or other graphic
representations of information that relate in any way to the incident or the injuries suffered by
Plaintiff(s) as-a result of the incident, subject mattér of this action, or the Plaintiffs.

RESPONSE:

 

REQUEST NO. 3: Any documents received pursuant to a subpoena request served by you.
RESPONSE:

REQUEST NO. 6: Any document prepared during the regular course of business as a result of
the incident complained of in the Plaintiffs’ Complaint.

RESPONSE:

RE

  

UEST. NO. 7: Copies of any treaties, standards in the industry, legal authority, rule, case,
statute, or code that will be telied upon in the defense of this case.

RESPONSE:

 

 

 

 
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 1270f145 PagelD 132

 

 

REQUEST NO. 8: All maintenance records, logs, contracts, or other documents concerning the
location where Plaintiff Margie Childers was injured for the five (5) year period prior to this.

occurrence, for the date of the occurrence, and for the time period following the occurrence to

the present.

 

RESPONSE:

REQUEST

   

NO. 9; Copies of any reports of accidents or incidents reasonably similar to the
incident, as set forth in Plaintiff's Complaint. including but not limited to, incidents occurring in
a manner sinilar to Plaintiff Margie Childers’ incident at the location where’ this. incident
oceurred, for the five (5) year period prior to the date of this incident, for the date of this
incident, and for the time period following the occurrence up to the present.

RESPONSE:

REQUEST NO. 10: Copies of any and all. reports and/or complaints made with regard to a
condition of the Defendant's premises where this incident occurred for the five (4) year period
ptior to the date of this incident and during the period subsequent to the date of this incident to
the present.

RESPONSE:

RE

  

UEST NO. 11; Copies of any and all documents describing or referring. to the system,
routine, policies. or procedures of inspecting and/or maintaining the area where the incident
occurred in effect on the date of this incident.

RESPONSE:

REQUEST NO, 12: Copies of any agreement between the named Defendant and any individual
or entity hired to assist with the maintenance or care of the location where the incident occurred

in effect on the date of this incident.

19

 
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 1280f145 PagelD 133

 

RESPONSE:

REQUE

   

ST NO. 13: Copies of any and all documents referring to or describing any repairs,
replacements, maintenance, inspection, cleaning, or alteration to the location where this incident

occurred which were performed for the five (5) year period prior to Plaintiff Margie Childers’

 

incident up to and including the present.

 

REQUEST NO.14: Copies of the: personnel file for any ‘employee/agent identified in your
tesponse to Interrogatory No, 2] in your possession, custody or control.

RESPONSE:

REQUEST NO, 15: Copies of the personel file for any émiployee/azent identified in your
response to Interrogatory No. 22 in your péssession, custody or control.

RESPONSE:

REQUEST NO, 16: Copies of any policies, procedures, documents, materials or other items
identified in your response to Interrogatory No, 20 in your possession, custody or control.
RESPONSE:

REQUEST NO.17: Copies of any documents, materials or other items identified in your
response to Interrogatory No. 23 in your possession, evstody or control.

RESPONSE:

REQUEST NO. 18: Copies of any policies, procedures, documents, materials or other items
‘identified in your response to Interrogatory No. 13 in your possession, custody or control.
RESPONSE:

REQUEST.NO. 19: Copies of any documents, materials or other items identified in your

response to Interrogatory Ne. 14 in your possession, custody or control.

H

 
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page1290f145 PagelD 134

 

RESPONSE:

REQUEST NO.20: Copies of any contracts between Defendants.

    

RESPONSE;

 

REQUEST NO. 21: Copies of any communications, correspondences, emails, texts, and all
documents by and between Defendants concerning this incident,
Respectfully submitted,

MORGAN & MORGAN — MEMPHIS, LLC.

_ LE gt Ge of Pa
Elaine Sheng (igia8) oN PS
Attorney for Plaintiffs -
One Commerce Square, 26th Floor
Memphis, Tennessee 38103
Phone: (901) 333-1918

Fax: (901) 333-1882
esheng@forthepeople.com

iaine Sheng @isag) y
Served with Complaint

 

 

CERTIFICATE OF SERVICE

I, the undersigned attorney, do. hereby certify that a true and exact copy of the foregoing
instrument has been served on the following interested parties; via U.S. Mail, postage pre-paid,
on this the ae day of October, 2019,

Laura Deaking

Lewis Thomason

40 S. Main Sireet
Memphis, TN 38103

 

 
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 1300f145 PagelD 135

ELECTRONICALLY FILED
2019 Oct 22 3:19 PM :
CLERK OF COURT =

IN THE CIRCUIT COURT OF SHELBY COUNTY, TENNESSEE
FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS

 

MARGIE CHILDERS and LARRY CHILDERS,

 

Plaintiffs,

- Docket No.: CT-0962-19; Div. I
JURY DEMANDED

BASS PRO OCTDOOR WORLD, LLC d/b/a
UNCLE BUCK’S FISH BOWL AND GRILL, and
FEDERAL BUILDING SERVICES, INC.

Defendants.

 

SECOND AMENDED COMPLAINT FOR DAMAGES

 

COME NOW the Plaintiffs, Margie Childers and Larry Childers, by and through
undersigned counsel and hereby file this Amended Complaint for Damages against the
Defendant, Bass Pro Outdoor World, LLC d/b/a Uncle Buck’s Fish Bowl and Grill and
Defendant Federal Building Services, Inc., pursuant to T.C.A. § 20-1-119 and would show the

Court as follows:

PARTIES
1. Plaintiff, Margie Childers (hereafter “Mrs. Childers”) is an adult resident of Hernando,
Desoto County, Mississippi.
2. Plaintiff Larry Childers (hereafter “Mr. Childers”) is an adult resident of Hernando,
Desoto County, Nlississippi.
3, Upon information and belief, Defendant, Bass Pro Outdoor World, LLC d/b/a Uncle

Buck’s Fish Bowl and Grill, is a Missouri for-profit corporation licensed to.do business in

Jennessee with its principal address located at Tax and License Div., 2500 E. Kearney Street,

 
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 1310f145 PagelD 136

 

Springfield, Missouri 65898-0001 and can be served with process through its registered agent C
T Corporation Sysiern, 300 Montvue Road, Knoxville, Tennessee 37919-5546.
4, Upon information and belief, Defendant, Federal Building Services, Inc., is an Ulinois

for-profit corporation licensed to.do business in "lennessee with its principal address located at

 

 

1641 Barclay Boulevard, Buffalo Grove, llinois 60089-4544 and can be served with process
through its régistered agent C T Corporation System, 300 Montvue Road. Knoxville, Tennessee
37919-5546.

FURISDICTION AND VENUE
5, Venue is properly situated in Shelby County pursuant.to- TENN CODE ANN 20-4-101 as the-

mjuries sustained by Plaintiff occurred in Shelby County, Tennessee.

6. This Court has jurisdiction pursuant to Tenn. Code Ann. 16-1-101L.
7. This Court has subject matter jurisdiction over the causes of action pled herein.
8. All events which form the basis of this Complaint for Damages are based in tort and.

accurred in Memphis; Shelby County, Tentéssee.
9, Defendant, Bags Pro Outdoor World, LLC d/b/a. Uncle Buick’s Fish Bow! and Grill was
properly served with process.
10. Defendant, Federal Building Services, Inc. was properly served with process.

FACTS
11. At all times pertinent to this Complaint, Defendant Bass Pro Outdoor World, LLC
owned, operated and/or controlled a business called Uncle Buck’s Fish Bowl and Grill which is

located at 1 Bass Pro Drive, Memphis, Tennessee 38105.

bBo

 
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 1320f145 PagelD 137

 

12, At all times pertinent to this Complaint, Defendant Federal Building Services, Inc. was
wider contract with Defendant Bass Pro Outdoor World, LLC to perform, maintenance services at
Bass Pro inchiding but not limited to performing maintenance of the Hoors.

13. On or about October 14, 2018, Plaintiff, Margie Childers, was on the premises of Uncle

 

Buck’s Fish Bow! aid Grill.

14. Mrs. Childers was walkitig inside Uncle Buck's Fish Bowl and Grill when suddenly, and
without warning, she shipped and fell on a liquid substance on the floor of the premises.

13. Upon information and belief, Defendant Bass Pro Outdoor World, LLC owned, operated
and/or controlled the Uncle Buck’s Fish Bow! and Grill premises which were in, a dangerous anid
defective state at the time of Mrs. Childers’ falldue to the presence-of the liquid substance.

16. Upon information and belief, Defendant Federal Building Services, Inc. was under
contract with Defendant Bass Pro Outdoor World LLC to perform maintenance services at Uncle
Buck’s. Fish Bowl and Grill premises which were in a dangerous and defective: state at the time
of Mrs. Childers’ fall due to the presence of the liquid substance.

17. There were no warning signs or any other indication near the liquid substance to warn
customers of the dangerous condition.

18, Defendants knew or should have ‘known. of the dangerous condition of the premises.
which caused Mrs, Childers to fall and ‘sustain injuries.

19. As a direct and proximate result of the Defendants’ negligerice, Mrs. Childers sustained
multiple serious, severe and permanent injuries.

CAUSE OF ACTION
NEGLIGENCE

20. Plaintiffs reincorporate paragraphs 1-19 as though set forth verbatim.

 
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 133 0f145 PagelD 138

 

 

21. The Defendants, by and through the actions and/or inactions of their employees and/ot

agents, were negligent in their failure to adequately maintain the premises in the area in which

 

Mrs. Childers fell,

22. The Defendants, by and through the actions and/or inactions of their employees and/or

 

agents, were negligent in their failure to warm Mrs. Childers of the possibility of injury while on
the Defendant Bass Pro Outdoor World, LLC's premises.

43. The Defendants, by and through the actions and/or inactions of their employees and/or
agents, were negligent in their failure to conduct a reasonable inspection of the premises,
including the area where the liquid was located and the surrounding areas, and for failing to
adhere to policy/procedure or failing to institute an appropriate policy/procedure to maintain the
premises in a safe manner,

24. The Defendants, by and through the actions and/or inactions of their employees and/or
agents, were negligent in failing to maintain a safe environment for Mrs. Childers and other
guests while inside the Uncle Buck’s Fish Bow! dnd Grill.

25. The Defendants knew or in the exercise of reasonable care should have known of the
presence of the dangerous condition, or, Defendants-created the condition either through the acts
of their employees, in their negligent maintenance of the premises, or their negligent method of
operation and Defendants should have corrected the condition or warned Mrs. Childers of its
existence yet, failed to do so.

26. Upon information and belief, the Defendants had actual and/or constructive notice of the
dangerous and defective condition that caused Mrs. Childers to fall and sustain injuries yet failed

io remedy the condition.

 
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 1340f145 PagelD 139

 

DAMAGES
27. Plaintiffs reincorporate paragraphs 1-26 as though set forth verbatim.

28.  Asadirect and proximate result of the Defendants’ negligence, Mrs. Childers suffered

 

serious ard severe personal injuries which were.caused, precipitated and/or aggravated by the

PBB pesnst

 

wrongs complained of herein,
29, Asa direct and proximate result of the Defendants’ negligence, Mrs. Childers suffered

severe injuries that required medical attention and may continuc to require medical treatment in

 

the future.

30.  Asadirect and proximate result of the Defendants’ negligence, Mrs. Childers has
incurred, and may ineur, large medical expenses, both past and future.

31. Asa direct and proximate result of Defendants’ negligence, Mrs. Childers experienced
physical pain and mental suffering, both past and future:

32. As‘a direct and proximate result of the Defendants’ negligence, Mrs. Childers, suffered
the loss of the enjoyment of life, both past and future.

33. Asa direct and proximate result of the Defendants’ negligence, Mrs. Childers suffered
injuries both temporary and permanent in nature.

34. Asa direct and proximate result of the Defendants’ negligence, Mrs. Childers
experienced severe pain and suffering, as well as emotional trauma and mental anguish, both past
and future.

35.  Asadirect and proxiniate result of the Defendants’ negligence, Mrs. Childers

experienced loss.of earnings and loss of earning capacity, both past and future,

 
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 1350f145 PagelD 140

 

LOSS OF CONSORTIUM AND
SPOUSAL SERVICES

36. As a direct and proximate result of one or more of the above acts of negligence, violation
of state statutes and ordinances, Mr, Childers has suffered the following as a direct and

proximate result of the negligence of Defendants:

 

a} Loss of Consortiuni;

b) Loss of Services:

¢) Loss of Companionship; and

d) Such other further and. general relief to which he may be entitled under the Jaw

and evidence presented.

RELIEF SOUGHT
WHEREFORE PREMISES CONSIDERED, Plaintiffs, Margie Childefs and Latry Childers,
respecttully pray:
I, That Plaintiffs be awarded the present cash value of any medical, care and treatment that.
Mrs, Childers has undergofie, or will have to undergo;
2, That Plaintiffs be awarded special damages for medical, hospital and doctors expenses

incurred, according 16 proof,

3. That Plaintiffs be awarded compensatory damages in an amount to be determined by a
jury;
4, That Plamtiff, Margie Childers, be awarded an amount of compensatory damages in the

amount of Two Hundred Fifty Thousand Dollars ($250,000.00);
s, That Plaintiff, Larry Childers, be awarded an amount of compensatory damages in the

amount of Twenty Five: Thousand Dollars ($25,000.00);

 

 
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 1360f145 PagelD 141

6. That Plaintiffs be awarded post-judgment interest as allowed by law;
7, That a jury be empaneled to try the issues when joined: and
8, Such further reliefas the Court may deem just and equitable.

Respectfully submitted,

MORGAN & MORGAN - MEMPHIS, LLC

Elaine Sheng (#18438)
Attorney for Plaintijis

i

One Commerce Square, 26th Floor
Memphis, Temmessee 38103

Phonie: (901) 333-1918

Fax:  (901)}.333-1882

eshengi@forthepeople.com

 

CERTIFICATE OF SERVICE

1, the undersigned attorney, de hereby certify that a true and exact copy of the foregoing
instrument has been served on the following interested parties, via. U.S. Mail, postage pre-paid,
on this the “22. day of October, 2019.

 

 

Laura Deakins
Lewis Thomason
40S. Main Street
Memphis, TN 38103

 

Elaine Slieng, Esq.

 

 

 
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 137o0f145 PagelD 142

ELECTRONICALLY FILED
(CIRCUITICHANCERY} COURT OF TENNESSEE .
440 ADAMS AVENUE, MEMPHIS, TENNESSEE 39103 2019 Mar 06 9:55 AM

 

 

 

 

 

 

 

 

 

 

 

 

    
 
 
  
 
  

 

FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS CLERK OF COURT
SUMMONS IN CIVIL ACTION

Docket No. Ad Damnum §

MARGIE CHILDERS and LARRY BASS PRO OUTDOOR WORLD, LLC
CHILDERS d/b/a UNCLE BUCK’S FISHBOWL

AND GRILL
VS
Plaintifffs} Defendant(s)
TO: (Name and Address of Defendant (Onedefencant per summons)} Method of Service:
__ #-ertified Mail
BASS PRO GUTDOOR WORLD, LLC on Shelby County Sheriff

 

Through its Registered Agent
CT CORPORATION SYSTEM
300 MONTVUE ROAD
KNOXVILLE, TN 37919-5546

@ ommissioner of insurance ($)
("}Secretary of State ($)

("} Other TN County Sheriff (3)
ke) Private Process Server

C Other
(S}Attach Required Fees

You are hereby summoned and required to defend a civil action by filing your answer with the Clerk of the Court and

 

 

 

 

setving a copy of your answerto the Complaint on Bradford J. Spicer, Morgan & Morgan - MEM Plaintiff's

telephone (901) 217-7000 within THIRTY 0} DAYS after this summons has been served upon you, not including the day
of service. If you fail to do so, a judgment by default may be taken against you for the relief demanded in the Complaint.

TEMIIKA D. GIPSON, Clerk / DONNA RUSSELL, Clerk and Master

TESTED AND ISSUED By D.C.

 

TO THE BEFENBANT:

NOTICE; Pursuantio Chapter $79 of the Public Acts of 1980, you are hereby given the following notice:

Tennessee law provides aten thousand dollar {$10,000} personal property exemption from execution or seizure to satisfy ajudgment. Ifa judgment
should be entered against you in this action and you wish to claim property as exempt, you must file a written list, under oath, of the items you wish
ta claim asexempt with the Clerk of the Court. The list may be filed af any time and may be changed by you thereafter as necessary, however, unless
it is filed before the judgment becomes final, it will not be effective as to any execution or gamishment issued prior to the filing of the list. Certain
ilems are automatically exempt by law and do not need to be listed. These include items of necessary wearing apparel (elothing) for yourself and
your family and trunks or other receptacles necessary to contain such apparel, family portraits, the family Bible and schoo! books. Shoutd any of these
items be seized, you would have the right lo recover them. you da not understand your exemption zight or how to exercise it, you may wish to seek
the counsel of a lawyer.

FOR AMERICANS WITH DISABILITIES ACT (ADA) ASSISTANCE ONLY, CALL (801} 222-2341
[, TEMUKA D. GIPSON / DONNA RUSSELL, Clerk of the Court, Shelby County, Tennessee, certify this to be a true and accurate copy as filed this
20

TEMIIKA D. GIPSON , Glerk / DONNARUSSELL, Clerk and Master = By: DL.
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 1380f145 PagelD 143

 

RETURN OF SERVICE GF SUMMONS

 

JHEREBY CERTIFY THAT [HAVE SERVED THE WITHIN SUMMONS:

By delivering on the day of ,20 al M. acopy of the summons
and a copy of the Complaint to the following Defendant -

at

 

By:
Signature of person accepting service Sheriff or other authorized person to serve process

 

 

 

 

 

 

 

RETURN OF NON-SERVICE OF SUMMONS

THEREBY CERTIFY THAT | HAVE NOT SERVED THE WITHIN SUMMONS:

 

 

 

To the named Defendant

because is (are} not to be found in this County after diligent search and inquiry for the following
reason(s):

This day of ,20

 

By:
Sheriff or other authonzed person to serve process

 

 

 

 
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 1390f145 PagelD 144

The Shelby County, Tennessee Circuit Court

 

Case Style: MARGIE CHILDERS VS BASS PRO
Case Number: CT-0962-19
Type: SUMMONS ISSD TO MISC

fate

Sharon Smith, DC

 

Electronically signed on 03/06/2019 11:04:20 AM

 

 
 

Case 2:19-cv-02806-JTF-tmp Document 1-2

_CT Corporation

TO: Lisa Mincarelli

Federal Cleaning Contractors, Inc.

1641 Barclay Blvd

Buffalo Grove, IL 60089-4544

RE: Process Served in Tennessee

Service of Process
Transmittal
11/12/2019

CT Log Number 536612962

 

  

FOR: Federal Building Services, Inc. (Assumed Name) (Domestic State: IL)
Federal Cleaning Contractors, inc. (True Name}

ENCLOSED ARE COPIES OF LEGAL PROCESS RECEFVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:

DOCUMENT(S} SERVED:

COURT/AGENCY:

NATURE OF ACTION:

ON WHOM PROCESS WAS SERVED:

DATE AND HOUR OF SERVICE:
JURISDICTION SERVED :«
APPEARANCE OR ANSWER DUE:

ATTORNEY(S) | SENDER(S}:

ACTION ITEMS:

SIGNED:
ADDRESS:

For Questions:

MARGIE CHILDERS AND LARRY CHILDERS, PLTFS. vs. BASS PRO OUTDOOR WORLD,
LEC, ETC. AND FEDERAL BUILDING SERVICES, INC,, DFTS.

INTERROGATORIES, COMPLAINT

Shetby County Circuit Court - Thirtieth Judicial District, TN
Case # CT096219

Personal injury - Failure to Maintain Premises in a Safe Condition - 10/14/2018
CT Corporation Systern, Knoxville, TN

By Process Server on 11/12/2019 at 15:00

Tennessee

None Specified

Elaine Sheng

MORGAN & MORGAN - MEMPHIS, LLC
One Commerce Square, 26th Floor
Memphis, TN 38103

(901}333-1918

SOP Papers with Transmittal, via UPS Next Day Air , 17X212780414126752

Email Notification, Lisa Mincarelli Lnincareili@escfederal.com

C T Corporation System
208 LaSalle Ave

Suite 814

Chicage, iL 60604

866-539-8692
Corporation Team@wolterskluwer.com

Page 1 of 1/ RB

information displayed on this transmittal is for CT
Corporatian’s record keeping purposes only and is provided to
the recipient far quick reference. This information does not
constitute a legal opinion as to the nature of action, the
amount of damages, the answer date, or any information
contained in the dacuments themselves, Recipient is
responsible for interpreting said documents and for taking
appropriate action, Signatures on certified mall receipts
confirm receipt of package only, not contents.

Filed 11/21/19 Page 140 0f 145 PagelD 145

 

 

=
poms
 

Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 1410f145 PagelD 146
geo
BE28
2883
Bu §&
ae
= es

-
ies
ha
QO
ea
4
th
a

 

Ee

MARA VELASCO I B
2149923601 1.0 S LTR 1 OF 4
CT . DALLAS SOP TRAM

1999 BRYAN STREET
DALLAS TX.75201

SHIP TO:
LISA MINCARELL]
2149329601
FEDERAL CLEANING CONTRACTFORS, INC.
1641 BARCLAY BLVD

BUFFALO GROVE IL 60089

 

 

IL 602 9-11

UPS NEXT DAY AIR 1

TRACKING #: 12 X21] 278 OF 1412 6752

HL

BALLING: PrP

OFoRPrI

 
 

91

 

 

Reference No.1: SOP/2461 130453661 2962/CT SOP Custo a
Mah ro yt ba MF TOCA Donors L__ | i bia

 

 

 

OETZ9S SN JOmnpy siayjoM WEEE
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 142 0f145 PagelD 147

CT Packing Slip 2 CT Corporation

 

UPS Tracking #; 12X212780114126752
Sreated By: Ruch Shainagar
Created On: 11/12/201906:13 PM

Recipient: js...

 

    

Tile: - :
Customer: Federal Cleaning Contractors, Inc. .
Address: 1644 Barclay Blvd

Emal:  |mincaveli@esclederal.com
Phone: Fax:

 

 

 

Package Type: Envelope
tems shipped: 1

 

 

 

 

 

 

 

535612962 CTOg6218 Federal Building Services, inc.

 
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 143 0f145 PagelD 148

(CIRCUITICHANCERY} COURT OF TENNESSEE ELECTRONICALLY FILED
140 ADAMS AVENUE, MEMPHIS, TENNESSEE 38103 2019 Oct 22 3:19 PM
FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS CLERK OF COURT

SUMMONS IN CIVIL ACTION

 

 

 

 

 

 

 

 

 

 

Docket No. Ad Damnum $
MARGIE CHILDERS and LARRY BASS PRO OUTDOOR WORLD, LLC
CHILDERS d/b/a UNCLE BUCK'S FISHBOWL
AND GRILL and
VS FEDERAL BUILDING SERVICES, INC.
Plaintiff(s) Defendant(s)
TO: (Name and Acdress of Defendant (One defendant per summons)) o~ Method of Service:

 

  
 
 
   
   

._sventified Mail

C2 Shelby County Sheriff

 ) ommissioner of Insurance ($)
{ Secretary of State ($)

() Other TN County Sheriff ($)
(*} Private Process Server

NS
C other

(#) Attach Required Fees
You are hereby summoned and required to defend a civil action by filing your answer with the Clerk of the Court and

FEDERAL BUILDING SERVICES, INC.
Through its Registered Agent

CT CORPORATION SYSTEM

300 MONTVUE ROAD

KNOXVILLE, TN 37919-5546

 

 

 

 

serving a copy of your answer to the Complaint on Elaine Sheng, Morgan & Morgan - MEM Plaintiff's

attorney, whose addressis ON€ Commerce Square, Suite 2600, Memphis, TN 38103

telephone (901) 217-7000 within THIRTY (30) DAYS after this summons has been served upon you, not including the day
of service. If you fail to do so, a judgment by default may be taken against you for the relief demanded in the Complaint.

TEMIIKA D. GIPSON, Clerk / DONNA RUSSELL, Clerk and Master

FESTED AND ISSUED By D.C.

 

TO THE DEFENDANT.

NOTICE; Pursuant to Chapter 949 of the Public Acts of 1980, you are hereby given the following notice:

Tennessee law provides aten thousand dollar ($10,000) personal property exemption from execution or seizure to satisfy a judgment. Ifajudgment
should be entered against you in this action and you wish to claim property as exempt, you must file a written list, under oath, of the items you wish
to claim as exempt with the Clerk of the Court. The list may be filed at any time and may be changed by you thereafter as necessary; however, unless
it is filed before the judgment becomes final, it will not be effective as to any execution or garnishment issued prior to the filing of the list. Certain
items are automatically exempt by law and do not need to be listed. These include items of necessary wearing apparel (clothing) for yourself and
your family and trunks or other receptacles necessary to contain such apparel, family portraits, the family Bible and school books. Should any of these
items be seized, you would have the right to recover them. Ifyou do not understand your exemption right or how to exercise it, you may wish to seek
the counsel of a lawyer.

FOR AMERICANS WITH DISABILITIES ACT (ADA) ASSISTANCE ONLY, CALL (901} 222-2341

I, TEMIKA D. GIPSON / DONNA RUSSELL, Clerk of the Court, Shelby County, Tennessee, certify this to bea true and accurate copy as filed this
20

TEMIIKA D. GIPSON , Clerk / DONNA RUSSELL, Clerk and Master = By: ,DS.

 

 
 

Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page 144 0f145 PagelD 149

 

RETURN OF SERVICE OF SUMMONS

| HEREBY CERTIFY THAT I HAVE SERVED THE WITHIN SUMMONS:

By delivering on the day of ,20 at M. a copy of the summons

and a copy of the Complaint to the following Defendant

 

at

 

By:
Signature of person accepting service Sheriff or other authorized person to serve process

 

 

 

 

 

 

RETURN OF NON-SERVICE OF SUMMONS
| HEREBY CERTIFY THAT | HAVE NOT SERVED THE WITHIN SUMMONS:

To the named Defendant

 

 

 

 

 

because is (are) not to be found in this County after diligent search and inquiry for the following
reason(s):
This day of ,20

By:

 

Sheriff or other authorized person to serve process

 

 

 

 
Case 2:19-cv-02806-JTF-tmp Document 1-2 Filed 11/21/19 Page1450f145 PagelD 150

The Shelby County, Tennessee Circuit Court

 

Case Style: MARGIE CHILDERS VS BASS PRO
Case Number: CT-0962-19
Type: SUMMONS ISSD TO MISC

 

David Smith, DC

Electronically signed on 10/23/2019 03:27:42 PM

 

 
